Exhibit 10.1

EXECUTION COPY

 

 

 

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

dated as of

April 3, 2009,

among

SEAGATE TECHNOLOGY,

SEAGATE TECHNOLOGY HDD HOLDINGS,

as Borrower,

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

MORGAN STANLEY SENIOR FUNDING, INC.,

as Syndication Agent,

and

BNP PARIBAS,

KEYBANK NATIONAL ASSOCIATION,

WACHOVIA BANK, NATIONAL ASSOCIATION and

THE BANK OF NOVA SCOTIA,

as Co-Documentation Agents

 

 

J.P. MORGAN SECURITIES INC.

and

MORGAN STANLEY SENIOR FUNDING, INC.

as Joint Bookrunners and Joint Lead Arrangers

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I Definitions

SECTION 1.01.

   Defined Terms    1

SECTION 1.02.

   Classification of Loans and Borrowings    33

SECTION 1.03.

   Terms Generally    33

SECTION 1.04.

   Accounting Terms; GAAP    33

SECTION 1.05.

   Exchange Rates    34 ARTICLE II The Credits

SECTION 2.01.

   Commitments    34

SECTION 2.02.

   Loans and Borrowings    35

SECTION 2.03.

   Requests for Borrowings    35

SECTION 2.04.

   [Intentionally Omitted]    36

SECTION 2.05.

   Letters of Credit    36

SECTION 2.06.

   Funding of Borrowings    42

SECTION 2.07.

   Interest Elections    43

SECTION 2.08.

   Termination and Reduction of Commitments    44

SECTION 2.09.

   Repayment of Loans; Evidence of Debt    46

SECTION 2.10.

   Prepayment of Loans    46

SECTION 2.11.

   Fees    47

SECTION 2.12.

   Interest    49

SECTION 2.13.

   Alternate Rate of Interest    49

SECTION 2.14.

   Increased Costs    50

SECTION 2.15.

   Break Funding Payments    51

SECTION 2.16.

   Taxes    52

SECTION 2.17.

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs    53

SECTION 2.18.

   Mitigation Obligations; Replacement of Lenders    55

SECTION 2.19.

   Change in Law    56 ARTICLE III Representations and Warranties

SECTION 3.01.

   Organization; Powers    56

SECTION 3.02.

   Authorization; Enforceability    57



--------------------------------------------------------------------------------

SECTION 3.03.

   Governmental Approvals; No Conflicts    57

SECTION 3.04.

   Financial Condition; No Material Adverse Change    57

SECTION 3.05.

   Properties    58

SECTION 3.06.

   Litigation and Environmental Matters    58

SECTION 3.07.

   Compliance with Laws and Agreements    59

SECTION 3.08.

   Investment Company Status    59

SECTION 3.09.

   Taxes    59

SECTION 3.10.

   ERISA    59

SECTION 3.11.

   Disclosure    59

SECTION 3.12.

   Subsidiaries    60

SECTION 3.13.

   Insurance    60

SECTION 3.14.

   Labor Matters    60

SECTION 3.15.

   Collateral Matters    60 ARTICLE IV Conditions

SECTION 4.01.

   Second Restatement Effective Date    61

SECTION 4.02.

   Each Credit Event    64 ARTICLE V Affirmative Covenants

SECTION 5.01.

   Financial Statements and Other Information    64

SECTION 5.02.

   Notices of Material Events    66

SECTION 5.03.

   Information Regarding Collateral    67

SECTION 5.04.

   Existence; Conduct of Business    67

SECTION 5.05.

   Payment of Obligations    68

SECTION 5.06.

   Maintenance of Properties    68

SECTION 5.07.

   Insurance    68

SECTION 5.08.

   Casualty and Condemnation    68

SECTION 5.09.

   Books and Records; Inspection Rights    68

SECTION 5.10.

   Compliance with Laws    69

SECTION 5.11.

   Use of Proceeds and Letters of Credit    69

SECTION 5.12.

   Additional Subsidiaries    69

SECTION 5.13.

   Further Assurances    69 ARTICLE VI Negative Covenants

SECTION 6.01.

   Indebtedness    71

SECTION 6.02.

   Liens    73

 

2



--------------------------------------------------------------------------------

SECTION 6.03.

   Fundamental Changes    74

SECTION 6.04.

   Investments, Loans, Advances, Guarantees and Acquisitions    75

SECTION 6.05.

   Asset Sales    77

SECTION 6.06.

   Swap Agreements    79

SECTION 6.07.

   Restricted Payments    79

SECTION 6.08.

   Transactions with Affiliates    80

SECTION 6.09.

   Restrictive Agreements    80

SECTION 6.10.

   Amendment of Material Documents    81

SECTION 6.11.

   Fixed Charge Coverage Ratio    82

SECTION 6.12.

   Net Leverage Ratio    82

SECTION 6.13.

   Minimum Liquidity    82

SECTION 6.14.

   Repayment of Certain Indebtedness    82 ARTICLE VII Events of Default

SECTION 7.01.

   Events of Default    83

SECTION 7.02.

   Exclusion of Immaterial Subsidiaries    86 ARTICLE VIII The Administrative
Agent ARTICLE IX Miscellaneous

SECTION 9.01.

   Notices    89

SECTION 9.02.

   Waivers; Amendments    90

SECTION 9.03.

   Expenses; Indemnity; Damage Waiver    91

SECTION 9.04.

   Successors and Assigns    93

SECTION 9.05.

   Survival    97

SECTION 9.06.

   Counterparts; Integration; Effectiveness    98

SECTION 9.07.

   Severability    98

SECTION 9.08.

   Right of Setoff    98

SECTION 9.09.

   Governing Law; Jurisdiction; Consent to Service of Process    99

SECTION 9.10.

   WAIVER OF JURY TRIAL    99

SECTION 9.11.

   Headings    100

SECTION 9.12.

   Confidentiality    100

SECTION 9.13.

   Interest Rate Limitation    101

SECTION 9.14.

   Judgment Currency    101

SECTION 9.15.

   USA Patriot Act    102

SECTION 9.16.

   First Restated Credit Agreement; Effectiveness of Amendment and Restatement
   102

 

3



--------------------------------------------------------------------------------

SCHEDULES:

   Schedule 1.01    Mortgaged Properties Schedule 2.01    Commitments Schedule
3.06    Disclosed Matters Schedule 3.12    Subsidiaries Schedule 6.01   
Existing Indebtedness Schedule 6.02    Existing Liens Schedule 6.09    Existing
Restrictions EXHIBITS:    Exhibit A    Form of Assignment and Acceptance Exhibit
B    Form of U.S. Guarantee Agreement Exhibit C-1    Form of U.S. Security
Agreement Exhibit C-2    Form of Cayman Security Agreement Exhibit D-1    Form
of U.S. Pledge Agreement Exhibit D-2    Form of Cayman Pledge Agreement Exhibit
E    Form of Indemnity, Subrogation and Contribution Agreement



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of April 3, 2009 (this
“Agreement”), among SEAGATE TECHNOLOGY, an exempted limited liability company
incorporated under the laws of the Cayman Islands (“Intermediate Holdings”),
SEAGATE TECHNOLOGY HDD HOLDINGS, an exempted limited liability company
incorporated under the laws of the Cayman Islands (the “Borrower”), the LENDERS
party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

WHEREAS, Intermediate Holdings, Borrower, the lenders named therein and JPMorgan
Chase Bank, N.A., as Administrative Agent, were parties to the Credit Agreement
dated as of November 22, 2005 (as modified and supplemented and in effect
immediately prior to the First Restatement Effective Date (such term, and each
other capitalized term used herein but not otherwise defined, having the meaning
set forth in Section 1.01), the “Original Credit Agreement”).

WHEREAS, the Original Credit Agreement was amended and restated on the First
Restatement Effective Date in the form of the Amended and Restated Credit
Agreement dated as of September 19, 2006 (as modified and supplemented and in
effect immediately prior to the Second Restatement Effective Date, the “First
Restated Credit Agreement”).

WHEREAS, the parties hereto now wish to make certain amendments to the First
Restated Credit Agreement and, as so amended, to restate the First Restated
Credit Agreement in its entirety. Accordingly, the parties hereto agree that the
First Restated Credit Agreement shall, as of the Second Restatement Effective
Date (the occurrence of which is subject to satisfaction of the conditions
precedent specified in Section 4.01), be amended and restated to read in its
entirety as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (except in the case of the
determination of the Adjusted LIBO Rate for purposes of clause (c) of the
definition of the term “Alternate Base Rate”, rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.



--------------------------------------------------------------------------------

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, and its successors in such
capacity as provided in Article VIII.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, no individual shall be deemed to be an Affiliate
of a Person solely by reason of his or her being an officer or director of such
Person.

“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate for a
one-month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters “LIBOR01” screen displaying British Bankers’ Association Interest
Rate Settlement Rates (or on any successor or substitute screen provided by
Reuters, or any successor or substitute for such service, providing rate
quotations comparable to those currently provided on such screen, as determined
by the Administrative Agent from time to time for purposes of providing
quotations of interest rates applicable to dollar deposits in the London
interbank market) at approximately 11:00 a.m., London time, on such day (it
being understood and agreed that this clause (c) shall be effective only for
determinations of the Alternate Base Rate on any day occurring on or after the
Second Restatement Effective Date). Any change in the Alternate Base Rate due to
a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, respectively.

“Alternative Currency” means any currency that is freely available, freely
transferable and freely convertible into dollars and in which dealings in
deposits are carried on in the New York, London or Tokyo interbank markets,
provided that such currency is reasonably acceptable to the Administrative Agent
and the applicable Issuing Bank.

“Alternative Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Equivalent of the aggregate undrawn and unexpired amount of all outstanding
Alternative Currency Letters of Credit at such time plus (b) the Dollar
Equivalent of the aggregate principal amount of all LC Disbursements in respect
of Alternative Currency Letters of Credit that have not yet been reimbursed at
such time.

 

2



--------------------------------------------------------------------------------

“Alternative Currency Letter of Credit” means a Letter of Credit denominated in
an Alternative Currency.

“Amendment Fees” has the meaning assigned to such term in Section 2.11(d).

“Applicable Margin” means, for any day (a) prior to the Second Restatement
Effective Date, the Applicable Margin (as defined in the First Restated Credit
Agreement) and (b) on and after the Second Restatement Effective Date, (i) with
respect to any Eurodollar Loan, 3.50% per annum, (ii) with respect to any ABR
Loan, 2.50% per annum and (iii) with respect to the commitment fees payable
hereunder, 0.50% per annum.

“Applicable Percentage” means, at any time with respect to any Lender, the
percentage of the aggregate Commitments represented by such Lender’s Commitment
at such time. If the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments after such termination or expiration.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in a form to be
agreed upon by the Borrower and the Administrative Agent prior to the Second
Restatement Effective Date and attached as Exhibit A or any other form approved
by the Administrative Agent.

“Availability Period” means the period from and including the First Restatement
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

3



--------------------------------------------------------------------------------

“Calculation Date” means (a) the last Business Day of each calendar month and
(b) if on the last Business Day of any calendar week the total Revolving
Exposures exceed 75% of the total Commitments (giving effect to any reductions
in the Commitments scheduled to occur on such day), such Business Day.

“Capital Expenditures” means, for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of
Intermediate Holdings, the Borrower and the Subsidiaries that are (or would be)
set forth in a consolidated statement of cash flows of Intermediate Holdings for
such period prepared in accordance with GAAP and (b) Capital Lease Obligations
incurred by Intermediate Holdings, the Borrower and the Subsidiaries during such
period, provided that the term “Capital Expenditures” (i) shall be net of
landlord construction allowances, (ii) shall not include expenditures to the
extent they are made with the proceeds of the issuance of Equity Interests of
Intermediate Holdings, the Borrower or any Subsidiary after the Initial
Effective Date, (iii) shall not include expenditures of proceeds of insurance
settlements, condemnation awards and other settlements in respect of lost,
destroyed, damaged or condemned assets, equipment or other property to the
extent such expenditures are made to replace or repair such lost, destroyed,
damaged or condemned assets, equipment or other property or otherwise to acquire
properties useful in the business of Intermediate Holdings, the Borrower or any
Subsidiary within 365 days of receipt of such proceeds, (iv) shall not include
the purchase price of equipment to the extent the consideration therefor
consists of used or surplus equipment being traded in at such time or the
proceeds of a concurrent sale of such used or surplus equipment, in each case in
the ordinary course of business, and (v) shall not include expenditures to the
extent they are made with the proceeds of sales of assets outside the ordinary
course of business that are permitted by Section 6.05.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Management Obligations” has the meaning assigned to such term in clause
(c) of the definition of the term “Obligations”.

“Cash-Pay Preferred Equity” means any preferred shares or other preferred Equity
Interests that are issued by Intermediate Holdings and that require the payment
of mandatory cash dividends.

“Cayman Pledge Agreement” means a Share Mortgage, substantially in a form to be
agreed upon by the Borrower and the Administrative Agent prior to the Second
Restatement Effective Date and attached as Exhibit D-2, between each Loan Party
that owns Equity Interests of any Subsidiary organized under the laws of the
Cayman Islands that would constitute Collateral if such Loan Party executed a
Cayman Pledge Agreement and the Administrative Agent for the benefit of the
Secured Parties.

 

4



--------------------------------------------------------------------------------

“Cayman Security Agreement” means a Deed of Charge, substantially in a form to
be agreed upon by the Borrower and the Administrative Agent prior to the Second
Restatement Effective Date and attached as Exhibit C-2, between each Loan Party
that is incorporated or organized under the laws of the Cayman Islands or that
owns material Collateral located in the Cayman Islands and the Administrative
Agent for the benefit of the Secured Parties.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

“CFC Subsidiary” means, with respect to any U.S. Subsidiary, a subsidiary of
such U.S. Subsidiary that is a controlled foreign corporation within the meaning
of Section 957 of the Code and any wholly-owned Subsidiary of such controlled
foreign corporation that is treated as a disregarded entity for U.S. Federal
income tax purposes.

“Change in Control” means:

(a) the acquisition of direct ownership, beneficially or of record, by any
Person other than Intermediate Holdings of any Equity Interests in the Borrower;

(b) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Securities Exchange
Act of 1934 and the rules of the SEC thereunder as in effect on the date
hereof), of Equity Interests in Intermediate Holdings representing greater than
35% of the aggregate ordinary voting power and aggregate equity value
represented by the issued and outstanding Equity Interests in Intermediate
Holdings;

(c) occupation of a majority of the seats (other than vacant seats) on the board
of directors of Intermediate Holdings or the Borrower by Persons who were
neither (i) nominated by at least a majority of the board of directors of
Intermediate Holdings or the Borrower, as applicable, nor (ii) appointed by a
vote of a majority of directors so nominated; or

(d) the occurrence of a “Change in Control” as defined in the Senior Note
Documents or any document governing or evidencing any extension, renewal,
refinancing or replacement of the Senior Notes permitted pursuant to
Section 6.01(a)(ii).

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

5



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all “Collateral”, as defined in any applicable
Security Document.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received from each Loan Party a
counterpart of each of (i) the applicable Guarantee Agreement, (ii) in the case
of any Loan Party that executes the U.S. Guarantee Agreement, the Indemnity,
Subrogation and Contribution Agreement, (iii) in the case of any Loan Party that
owns any Equity Interests in any Subsidiary that is organized under the laws of
the United States of America (including any State thereof and the District of
Columbia) that would constitute Collateral if such Loan Party executed the U.S.
Pledge Agreement, the U.S. Pledge Agreement, (iv) in the case of any Loan Party
that is a U.S. Loan Party or that owns any material Collateral located in the
United States of America (including any State thereof and the District of
Columbia), the U.S. Security Agreement, (v) in the case of any Loan Party that
owns any Equity Interests in any Subsidiary that is organized under the laws of
the Cayman Islands that would constitute Collateral if such Loan Party executed
a Cayman Pledge Agreement, a Cayman Pledge Agreement, (vi) in the case of any
Loan Party that is organized under the laws of the Cayman Islands or owns any
material Collateral located in the Cayman Islands, a Cayman Security Agreement,
and (vii) in the case of any Loan Party that (A) owns any Equity Interests in
any Subsidiary that is organized under the laws of Singapore, the Netherlands or
Northern Ireland, or (B) that is organized under the laws of Singapore, the
Netherlands or Northern Ireland or owns any material Collateral located in
Singapore, the Netherlands or Northern Ireland, the applicable Foreign Security
Agreement;

(b) (i) all outstanding Equity Interests of the Borrower, (ii) to the extent
owned directly by any Loan Party, all outstanding Equity Interests of each
Subsidiary organized under the laws of any of the Collateral Jurisdictions and
(iii) all outstanding Equity Interests of each Subsidiary owned by a Loan Party
that is organized under the laws of any of the Collateral Jurisdictions, in each
case shall have been pledged pursuant to the applicable Security Document and,
unless the Administrative Agent shall otherwise agree, the Administrative Agent
shall have received certificates or other instruments representing all such
Equity Interests that are in certificated form, together with stock powers or
other instruments of transfer with respect thereto endorsed in blank;

(c) all Indebtedness for borrowed money of Intermediate Holdings, the Borrower
and each Subsidiary that is owing to any Loan Party organized under the laws of
any of the Collateral Jurisdictions shall be evidenced by a promissory note and
shall have been pledged pursuant to the applicable Security Document and, unless
the Administrative Agent shall otherwise agree, the Administrative Agent shall
have received all such promissory notes, together with instruments of transfer
with respect thereto endorsed in blank;

 

6



--------------------------------------------------------------------------------

(d) all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Administrative Agent
to be filed, registered or recorded to (i) create the Liens intended to be
created by the Security Documents and (ii) perfect such Liens to the extent
required by, and with the priority required by, the applicable Security
Document, shall have been filed, registered or recorded or delivered to the
Administrative Agent for filing, registration or recording;

(e) the Administrative Agent shall have received (i) counterparts of a Mortgage
with respect to each Mortgaged Property duly executed and delivered by the
record owner of such Mortgaged Property, (ii) a policy or policies of title
insurance issued by a nationally recognized title insurance company insuring the
Lien of each such Mortgage in respect of a Mortgaged Property located in the
United States of America (including any State thereof and the District of
Columbia) or, if reasonably requested by the Administrative Agent and available
on commercially reasonable terms (and to the extent customarily delivered in
connection with secured financings in the relevant jurisdiction), outside the
United States of America as a valid first Lien on the Mortgaged Property
described therein, free of any other Liens except as expressly permitted by
Section 6.02, together with such endorsements, coinsurance and reinsurance as
the Administrative Agent may reasonably request, and (iii) such survey
affidavits and other documents as the Administrative Agent may reasonably
request with respect to any such Mortgage or Mortgaged Property and as are
customarily delivered in connection with secured financings in the relevant
jurisdiction; and

(f) within 30 days after the request therefor by the Administrative Agent (or
such longer period as the Administrative Agent may agree in its discretion), the
Borrower shall have delivered to the Administrative Agent a signed copy of an
opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Loan Parties reasonably acceptable to the Administrative Agent
as to such matters set forth in this definition as the Administrative Agent may
reasonably request.

Notwithstanding anything in this definition to the contrary, (i) none of
Intermediate Holdings, the Borrower or any Subsidiary shall be required to enter
into any Security Document that is prepared under and governed by the laws of
any jurisdiction other than the Collateral Jurisdictions or to take any action
to perfect the security interests created under such Security Documents except
as necessary under the laws of the applicable Collateral Jurisdiction in order
to perfect such security interests, (ii) no Guarantee by any Person or security
interest with respect to any asset shall be required pursuant to this definition
if the Administrative Agent determines, after consultation with the Borrower,
that (A) providing such Guarantee or taking a security interest in such asset
would (x) violate the law of the jurisdiction in which such asset is located or
the law of the jurisdiction where the Person providing such Guarantee or owning
such asset is organized, (y) violate the terms of any material contract binding
on Intermediate Holdings, the Borrower or any Subsidiary (but only to the extent
that the restrictions in all such contracts, taken as a whole, do not materially
limit the Collateral that would otherwise be pledged pursuant to the Collateral
and Guarantee Requirement and Section 5.13(c) to secure the Obligations) or
(z) result in a material adverse tax consequence to the Person providing such
Guarantee or granting such security interest or (B) the cost to

 

7



--------------------------------------------------------------------------------

Intermediate Holdings, the Borrower or any Subsidiary of providing such
Guarantee or granting and perfecting a Lien in such asset would be excessive in
view of the related benefits to be received by the Lenders therefrom, (iii) no
Obligation of any U.S. Loan Party shall be required to be Guaranteed by, or
supported by a security interest with respect to any asset of, any CFC
Subsidiary or any Qualified CFC Holding Company, in each case of any U.S.
Subsidiary and (iv) (A) the pledge of Equity Interests of any CFC Subsidiaries
of a U.S. Subsidiary to secure the Obligations of any U.S. Loan Party shall not
include (x) more than 65% of the outstanding voting Equity Interests of each
“first tier” CFC Subsidiary directly owned by such U.S. Subsidiary or (y) any
Equity Interests of any CFC Subsidiary of such U.S. Subsidiary that is not a
“first tier” CFC Subsidiary of such U.S. Subsidiary and (B) the pledge of Equity
Interests of any Qualified CFC Holding Company of any U.S. Subsidiary to secure
the Obligations of any U.S. Loan Party shall not include (x) more than 65% of
the outstanding voting Equity Interests of each “first tier” Qualified CFC
Holding Company directly owned by such U.S. Subsidiary and (y) any Equity
Interests of any Qualified CFC Holding Company of such U.S. Subsidiary that is
not a “first tier” Qualified CFC Holding Company of such U.S. Subsidiary.

“Collateral Jurisdictions” means the United States of America (including any
State thereof and the District of Columbia), the Cayman Islands, Singapore, the
Netherlands and Northern Ireland.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Exposure hereunder, as such commitment may be (a) reduced
from time to time pursuant to Section 2.08 or Section 2.10 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to which
such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $500,000,000, provided that,
immediately prior to the Second Restatement Effective Date, the Borrower shall
be deemed to have delivered a notice pursuant to Section 2.08 of the First
Restated Credit Agreement requesting a reduction in the aggregate Commitments to
$350,000,000 in accordance with the terms of such Section, which reduction shall
become effective as of the Second Restatement Effective Date.

“Commitment Reduction Event” means:

(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction other than a sale and leaseback transaction permitted by
Section 6.05(j)) of any property or asset of Intermediate Holdings, the Borrower
or any Subsidiary, other than (i) dispositions permitted by clauses (a), (b),
(c), (d), (e), (f), (h) or (k) of Section 6.05 and (ii) other dispositions
resulting in aggregate Net Proceeds not exceeding $25,000,000 for all such
dispositions on and after the Second Restatement Effective Date; or

 

8



--------------------------------------------------------------------------------

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of Intermediate Holdings, the Borrower or any Subsidiary, other than with
respect to property or assets having an aggregate fair market value not
exceeding $25,000,000 for all such damages and proceedings on and after the
Second Restatement Effective Date; or

(c) the incurrence by Intermediate Holdings, the Borrower or any Subsidiary of
(i) any Indebtedness for borrowed money in accordance with Section 6.01 that is
secured by a Lien pursuant to Section 6.02(g) or 6.02(h), other than such
incurrences resulting in aggregate Net Proceeds not exceeding $430,000,000 for
all such incurrences on and after the Second Restatement Effective Date and
(ii) any Indebtedness of the type described in clauses (a) and (b) of the
definition thereof (but excluding any Indebtedness referenced in subclause
(i) of this clause (c)) in accordance with Section 6.01, other than such
incurrences resulting in aggregate Net Proceeds not exceeding $350,000,000 for
all such incurrences on and after the Second Restatement Effective Date; or

(d) any sale, transfer or other disposition of Receivables or Related Assets
pursuant to any Permitted Receivables Financing in the form of an asset-backed
commercial paper program or any other similarly-structured receivables financing
program, other than such dispositions resulting in aggregate Net Proceeds not
exceeding $150,000,000 for all such dispositions on and after the Second
Restatement Effective Date; or

(e) the issuance by Intermediate Holdings of any Equity Interests, or the
receipt by Intermediate Holdings of any capital contribution (other than any
such issuance of Equity Interests to management or employees of Intermediate
Holdings, the Borrower or any Subsidiary under any employee stock option or
stock purchase plan or other employee benefit plan in existence from time to
time), other than such issuances or contributions resulting in aggregate Net
Proceeds not exceeding $500,000,000 for all such issuances and contributions on
and after the Second Restatement Effective Date.

“Consolidated Cash Interest Expense” means, for any period, the excess of
(a) the sum of (i) the interest expense (including imputed interest expense in
respect of Capital Lease Obligations and the implied interest in respect of
Permitted Receivables Financings) of Intermediate Holdings, the Borrower and the
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP, plus (ii) any interest accrued during such period in respect of
Indebtedness of Intermediate Holdings, the Borrower or any Subsidiary that is
required to be capitalized rather than included in consolidated interest expense
for such period in accordance with GAAP, plus (iii) any cash payments made
during such period in respect of obligations referred to in clause (b)(ii) below
that were amortized or accrued in a previous period, plus (iv) to the extent not
otherwise included, commissions, discounts, yields and other fees, charges and
amounts incurred in connection with any Permitted Receivables Financing during
such period that are payable to any Person other than Intermediate Holdings, the
Borrower or

 

9



--------------------------------------------------------------------------------

any Subsidiary and any other amounts for such period that are comparable to or
in the nature of interest under any Permitted Receivables Financing (including
losses on the sale of assets relating to any Permitted Receivables Financing
accounted for as a “true sale”), minus (b) the sum of (i) to the extent included
in such consolidated interest expense for such period, non-cash amounts
attributable to amortization of financing costs paid in a previous period, plus
(ii) to the extent included in such consolidated interest expense for such
period, non-cash amounts attributable to amortization of debt discounts or
accrued interest or dividends payable in kind for such period.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period (including, to the extent not otherwise included in consolidated
interest expense for such period, commissions, discounts, yields and other fees,
charges and amounts incurred during such period in connection with any Permitted
Receivables Financing that are payable to any Person other than Intermediate
Holdings, the Borrower or any Subsidiary and any other amounts for such period
comparable to or in the nature of interest under any Permitted Receivables
Financing (including losses on the sale of assets relating to any Permitted
Receivables Financing accounted for as a “true sale”)), (ii) consolidated income
tax expense for such period, (iii) all amounts attributable to depreciation and
amortization for such period, (iv) all extraordinary charges during such period,
(v) non-cash expenses during such period resulting from (A) the grant of stock
or stock options to management and employees of Intermediate Holdings, the
Borrower or any Subsidiary or (B) the treatment of such options under variable
plan accounting, (vi) the aggregate amount of deferred financing expenses for
such period, (vii) all other non-cash charges, non-cash expenses or non-cash
losses of Intermediate Holdings, the Borrower or any Subsidiary for such period
(excluding any such charge, expense or loss incurred in the ordinary course of
business that constitutes an accrual of or a reserve for cash charges for any
future period); provided, however, that cash payments made in such period or in
any future period (other than payments made under the terms of the Deferred
Compensation Plans to, or for the benefit of, participants in such Deferred
Compensation Plans) in respect of such non-cash charges, expenses or losses
(excluding any such charge, expense or loss incurred in the ordinary course of
business that constitutes an accrual of or a reserve for cash charges for any
future period) shall be subtracted from Consolidated Net Income in calculating
Consolidated EBITDA in the period when such payments are made, and (viii) any
non-recurring fees, expenses or charges realized by Intermediate Holdings, the
Borrower or any Subsidiary for such period related to any offering of Equity
Interests or incurrence of Indebtedness permitted to be issued or incurred under
Section 6.01 (whether or not successful) or any acquisitions or dispositions by
Intermediate Holdings, the Borrower or any Subsidiary permitted hereunder and
fees, expenses and charges related to the execution, delivery and performance of
the Loan Documents by Intermediate Holdings and the Borrower, and minus
(b) without duplication and to the extent included in determining such
Consolidated Net Income, (i) any extraordinary gains for such period,
(ii) interest income for such period and (iii) all non-cash items increasing
Consolidated Net Income for such period (excluding any items that represent the
reversal of any accrual of, or cash reserve for, anticipated cash charges in any
prior period that are described in the parenthetical to

 

10



--------------------------------------------------------------------------------

clause (a)(vii) above), all determined on a consolidated basis in accordance
with GAAP. For purposes of calculating the Net Leverage Ratio or the Fixed
Charge Coverage Ratio as of any date, if Intermediate Holdings, the Borrower or
any Subsidiary has made any Material Acquisition permitted by Section 6.04 or
any Material Sale outside of the ordinary course of business permitted by
Section 6.05 during the period of four consecutive fiscal quarters ending on the
date on which the most recent fiscal quarter ended, Consolidated EBITDA for the
relevant period for testing compliance shall be calculated after giving pro
forma effect thereto, as if such Material Acquisition or Material Sale outside
of the ordinary course of business (and any related incurrence, repayment or
assumption of Indebtedness with any new Indebtedness being deemed to be
amortized over the applicable testing period in accordance with its terms) had
occurred on the first day of the relevant period for testing compliance. Any pro
forma calculations pursuant to the immediately preceding sentence shall be
determined in good faith by a Financial Officer of the Borrower and may include
adjustments (A) for all purposes under this Agreement, for operating expense
reductions that would be permitted pursuant to Article XI of Regulation S-X
under the Securities Act of 1933, as amended, or (B) for all purposes under this
Agreement other than for purposes of determining whether any acquisition
complies with clause (p)(i)(B) of Section 6.04, to eliminate the actual,
historical operating expenses attributable to any lease or other contract, any
personnel or any facility as a direct result of the termination of such lease or
other contract, the termination of such personnel or the closing of such
facility, in each case only if such termination or closing has been effected
within three months after an acquisition in connection with such acquisition,
provided that the Borrower’s calculation of such adjustments is set forth in a
certificate signed by a Financial Officer of the Borrower.

“Consolidated Fixed Charges” means, for any period, the sum of (a) Consolidated
Cash Interest Expense for such period, (b) Capital Expenditures for such period
and (c) all cash dividends paid or payable during such period in respect of
Cash-Pay Preferred Equity, provided that such dividends shall be multiplied by a
fraction the numerator of which is one and the denominator of which is one minus
the effective combined tax rate of Intermediate Holdings (expressed as a
decimal) for such period (as estimated in good faith by a Financial Officer of
Intermediate Holdings). For purposes of calculating compliance with
Section 6.11, as of any date, if Intermediate Holdings, the Borrower or any
Subsidiary has made any Material Acquisition permitted by Section 6.04 or any
Material Sale outside of the ordinary course of business permitted by
Section 6.05 during the period of four consecutive fiscal quarters ending on the
date on which the most recent fiscal quarter ended, Consolidated Fixed Charges
for the relevant period for testing compliance shall be calculated after giving
pro forma effect thereto, as if such acquisition or sale, transfer, lease or
other disposition of assets outside of the ordinary course of business (and any
related incurrence, repayment or assumption of Indebtedness with any new
Indebtedness being deemed to be amortized over the applicable testing period in
accordance with its terms) had occurred on the first day of the relevant period
for testing compliance.

“Consolidated Net Income” means, for any period, the net income or loss of
Intermediate Holdings, the Borrower and the Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP, provided that,
except as otherwise

 

11



--------------------------------------------------------------------------------

provided in the definition of Consolidated EBITDA with respect to the
calculation of the Net Leverage Ratio or the Fixed Charge Coverage Ratio, there
shall be excluded from such net income or loss (a) the income of any Person
(that is not a Subsidiary) in which any other Person (other than Intermediate
Holdings, the Borrower or any Subsidiary or any director holding qualifying
shares in compliance with applicable law) owns an Equity Interest, except to the
extent of the amount of dividends or other distributions actually paid to
Intermediate Holdings, the Borrower or any Subsidiary by such Person during such
period, and (b) the income or loss of any Person accrued prior to the date on
which it becomes a Subsidiary or is merged into or consolidated with
Intermediate Holdings, the Borrower or any Subsidiary or the date on which such
Person’s assets are acquired by Intermediate Holdings, the Borrower or any
Subsidiary.

“Consolidated Total Assets” means, as of any date, the total assets of
Intermediate Holdings, the Borrower and the Subsidiaries on such date determined
on a consolidated basis in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Covenant Relief Period” means the period beginning on April 4, 2009, and ending
on January 1, 2010 (inclusive).

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Deferred Compensation Plans” means (a) the deferred compensation plan dated as
of January 1, 2002, of the Borrower (as amended, waived, supplemented or
otherwise modified from time to time), (b) any other plan established in lieu
of, or to renew or replace, in whole or in part, any plan referred to in
clause (a) above or this clause (b) and (c) any Guarantee by Intermediate
Holdings or any Subsidiary of any obligation under any Deferred Compensation
Plan referred to in clause (a) or (b) above.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Dollar Equivalent” means, on any date of determination, (a) for the purposes of
determining compliance with Article VI or the existence of an Event of Default
under Article VII, with respect to any amount denominated in a currency other
than dollars, the equivalent in dollars of such amount, determined in good faith
by the Borrower in a manner consistent with the way such amount is or would be
reflected on the audited consolidated financial statements delivered pursuant to
Section 5.01(a) for the fiscal year in which such determination is made, and
(b) for the purposes of Article II, with respect to any amount denominated in an
Alternative Currency, the equivalent in dollars of such amount, determined by
the Administrative Agent pursuant to Section 1.05(a) using the applicable
Exchange Rate with respect to such Alternative Currency.

 

12



--------------------------------------------------------------------------------

“dollars” or “$” refers to lawful money of the United States of America.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating to
the environment, preservation or reclamation of natural resources or the
presence, management, Release or threatened Release of any Hazardous Material.

“Environmental Liability” means any liabilities, obligations, damages, claims,
actions, suits, judgments or orders, contingent or otherwise (including any
costs of environmental remediation, administrative oversight costs, fines,
penalties or indemnities), of Intermediate Holdings, the Borrower or any
Subsidiary resulting from or relating to (a) the non-compliance with any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived, (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan, (d) the incurrence by the Borrower or any ERISA Affiliate
of any liability under Title IV of ERISA with respect to the termination of any
Plan, (e) a determination that any Plan is, or is expected to be, in “at risk”
status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the
Code), (f) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan, (g) the incurrence by
the Borrower or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from

 

13



--------------------------------------------------------------------------------

any Plan or Multiemployer Plan or (h) the receipt by the Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA, or in endangered or critical status, within the meaning of Section 305
of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Exchange Rate” means, on any day, with respect to any Alternative Currency, the
rate at which such Alternative Currency may be exchanged into dollars, as set
forth at approximately 11:00 a.m., New York City time, on such day on the
applicable Reuters World Spot Page. In the event that any such rate does not
appear on any Reuters World Spot Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
reasonably selected by the Administrative Agent in consultation with the
Borrower for such purpose or, at the discretion of the Administrative Agent in
consultation with the Borrower, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
Alternative Currency are then being conducted, at or about 10:00 a.m., local
time, on such day for the purchase of the applicable Alternative Currency for
delivery two Business Days later, provided that, if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any other reasonable method it deems appropriate to
determine such rate, and such determination shall be presumed correct absent
manifest error.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party under this Agreement or any other
Loan Document, (a) income or franchise taxes (i) imposed on (or measured by) its
net income by the United States of America, or by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, or (ii) as a result of a present or former connection between such
recipient and the jurisdiction of the Governmental Authority imposing such tax
or any political subdivision or taxing authority thereof or therein (other than
any such connection arising solely from such Lender’s, such Issuing Bank’s or
any other recipient’s having executed, delivered or performed its obligations or
received a payment under, or enforced, any Loan Document), (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.18(b)), any withholding tax that (i) is in effect and would
apply to amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party to this Agreement (or designates

 

14



--------------------------------------------------------------------------------

a new lending office), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from any Loan Party with
respect to any withholding tax pursuant to Section 2.16(a), or (ii) is
attributable to such Foreign Lender’s failure to comply with Section 2.16(f).

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of Intermediate Holdings
or the Borrower, as the case may be.

“First Restated Credit Agreement” has the meaning assigned to such term in the
preamble to this Agreement.

“First Restatement Effective Date” means the “Effective Date” as defined in the
First Restated Credit Agreement.

“Fixed Charge Coverage Ratio” has the meaning assigned to such term in
Section 6.11.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the jurisdiction in which the Borrower is located.

“Foreign Security Agreement” means, with respect to any Loan Party organized
under the laws of Singapore, the Netherlands or Northern Ireland, or with
respect to the Equity Interests of any Foreign Subsidiary organized under the
laws of Singapore, the Netherlands or Northern Ireland that are owned by any
Loan Party, or with respect to any Loan Party that owns any material Collateral
located in Singapore, the Netherlands or Northern Ireland, a security or pledge
agreement, or any similar document or instrument, that (a) creates a perfected
Lien on all or substantially all tangible and intangible assets (including
Equity Interests in other Subsidiaries of such Foreign Subsidiary) of the
applicable Loan Party organized in such jurisdiction, or on the Equity Interests
in such Foreign Subsidiary owned by the applicable Loan Party, or in the
material assets of the applicable Loan Party located in such jurisdiction, as
the case may be, in each case prior to any other Lien on any of such assets or
Equity Interests (other than Liens permitted pursuant to Section 6.02),
(b) provides rights and benefits to the Administrative Agent and the other
Secured Parties with respect to such assets substantially the same as the rights
and benefits provided by the U.S. Security Agreement and the U.S. Pledge
Agreement (except as prohibited by applicable law) and (c) is

 

15



--------------------------------------------------------------------------------

otherwise in form and substance reasonably satisfactory to the Administrative
Agent, in each case entered into by the applicable Loan Party and the
Administrative Agent for the benefit of the Secured Parties.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than (a) the United States of America (including any State
thereof and the District of Columbia) or (b) the Cayman Islands.

“Foreign Subsidiary Guarantee Agreement” means an agreement between any Foreign
Subsidiary and the Administrative Agent that (a) provides a Guarantee of the
Obligations by such Foreign Subsidiary in favor of, and other rights and
benefits to, the Administrative Agent and the other Secured Parties
substantially the same as the Guarantee of the Obligations and the other rights
and benefits provided by the U.S. Guarantee Agreement (except as prohibited by
applicable law) and (b) is otherwise in form and substance reasonably
satisfactory to the Administrative Agent.

“Funded Indebtedness” means, as of any date, the sum of (a) the aggregate
principal amount of Indebtedness of Intermediate Holdings, the Borrower and the
Subsidiaries outstanding as of such date, in the amount that would be reflected
on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP, (b) without duplication, the aggregate amount of any
Guarantee by Intermediate Holdings, the Borrower or any Subsidiary of any such
Indebtedness of any other Person, (c) without duplication, the principal amount
of any Permitted Receivables Financing as of such date and (d) without
duplication, the aggregate liquidation value (or equivalent thereof) of Cash-Pay
Preferred Equity (including any deferred dividend payments with respect thereto)
as of such date.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other

 

16



--------------------------------------------------------------------------------

obligation or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness or obligation, provided
that the term “Guarantee” shall not include endorsements for collection or
deposit in the ordinary course of business.

“Guarantee Agreements” means (a) with respect to each U.S. Loan Party, each Loan
Party organized under the laws of the Cayman Islands and each other Loan Party
reasonably designated by the Administrative Agent, the U.S. Guarantee Agreement
and (b) with respect to each other Loan Party, a Foreign Subsidiary Guarantee
Agreement.

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes, and all substances or wastes
regulated pursuant to any applicable Environmental Law, including any material
listed as a hazardous substance under Section 101(14) of CERCLA.

“Immaterial Subsidiary” means, on any day, a Subsidiary that holds less than
2.50% of the Consolidated Total Assets as of the last day of the fiscal quarter
of Intermediate Holdings most recently ended prior to such day.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business and any
earn-out obligation until such obligation becomes a liability on the balance
sheet of such Person in accordance with GAAP), (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) the amount of
all Permitted Receivables Financings of such Person and (l) all Cash-Pay
Preferred Equity. The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. Notwithstanding anything to the contrary in this paragraph, the term
“Indebtedness” shall not include (i) obligations under Swap Agreements,
(ii) agreements providing for indemnification, purchase price adjustments or
similar obligations incurred or assumed in connection with the acquisition or
disposition of assets or stock, (iii) liabilities incurred under the Deferred
Compensation Plans or (iv) liabilities customarily incurred under the Platinum
Leases.

 

17



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnity, Subrogation and Contribution Agreement” means the Indemnity,
Subrogation and Contribution Agreement, dated as of the Second Restatement
Effective Date, in a form to be agreed upon by the Borrower and the
Administrative Agent prior to the Second Restatement Effective Date and attached
as Exhibit E, among Intermediate Holdings, the Borrower, each Subsidiary Loan
Party that executes the U.S. Guarantee Agreement and the Administrative Agent.

“Index Debt” means the Borrower’s senior unsecured long-term debt.

“Initial Effective Date” means the “Effective Date” as defined in the Original
Credit Agreement.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine or twelve months) thereafter, as the
Borrower may elect, provided that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Borrowing,
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Intermediate Holdings” has the meaning assigned to such term in the preamble to
this Agreement.

“Investment” has the meaning assigned to such term in Section 6.04.

 

18



--------------------------------------------------------------------------------

“Investment Grade Period” means any period (a) commencing on the first day on
which (x) the Index Debt has Investment Grade Ratings and (y) no Default or
Event of Default has occurred and is continuing and (b) ending on the date on
which the Index Debt no longer has Investment Grade Ratings.

“Investment Grade Ratings” means that the Index Debt is rated both (a) BBB- (or,
for purposes of Section 6.05, BBB) or better by S&P and (b) Baa3 (or, for
purposes of Section 6.05, Baa2) or better by Moody’s.

“Issuing Bank” means, as the context may require, (a) JPMorgan Chase Bank, N.A.,
with respect to Letters of Credit issued by it, (b) The Bank of Nova Scotia,
with respect to Letters of Credit issued by it, (c) Bank of America, N.A. with
respect to Letters of Credit issued by it, and (d) any other Lender that becomes
an Issuing Bank pursuant to Section 2.05(l), with respect to Letters of Credit
issued by it, and, in each case, its successors in such capacity as provided in
Section 2.05(i). Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn and
unexpired amount of all outstanding Letters of Credit denominated in dollars at
such time plus (b) the aggregate amount of all LC Disbursements that were made
in dollars and that have not yet been reimbursed by or on behalf of the Borrower
at such time plus (c) the Alternative Currency LC Exposure at such time. The LC
Exposure of any Lender at any time shall be its Applicable Percentage of the
total LC Exposure at such time.

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) an entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by such Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund that invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to Section 9.04, other than any such
Person that ceases to be a party hereto pursuant to Section 9.04.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
(including each letter of credit issued under the First Restated Credit
Agreement and outstanding on the Second Restatement Effective Date).

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the Reuters “LIBOR01” screen displaying British

 

19



--------------------------------------------------------------------------------

Bankers’ Association Interest Settlement Rates (or on any successor or
substitute screen provided by Reuters, or any successor to or substitute for
such service, providing rate quotations comparable to those currently provided
on such screen, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurodollar Borrowing for such Interest Period shall
be the rate at which dollar deposits of $5,000,000 and for a maturity comparable
to such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Liquidity Amount” means, as of any date, the amount equal to (a) the aggregate
amount of cash, cash equivalents and short-term investments that would be
reflected as cash, cash equivalents or short-term investments on a consolidated
balance sheet of Intermediate Holdings, prepared in accordance with GAAP, held
by Intermediate Holdings, the Borrower and the Subsidiaries (other than the SPE
Subsidiaries) on such date, minus (b) the aggregate principal amount of Loans
outstanding on such date.

“Loan Document Obligations” has the meaning assigned to such term in the
definition of the term “Obligations”.

“Loan Documents” means this Agreement, the Guarantee Agreements, the Indemnity,
Subrogation and Contribution Agreement, the Security Documents and the
Promissory Notes.

“Loans” means the loans made by the Lenders to the Borrower pursuant
Section 2.01 (and including Loans (as defined in the First Restated Credit
Agreement) made by the Lenders to the Borrower that are outstanding under the
First Restated Credit Agreement on the Second Restatement Effective Date).

“Loan Parties” means the Borrower, Intermediate Holdings and each Subsidiary
Loan Party.

“Material Acquisition” means, at any time, any acquisition (whether by purchase,
merger, consolidation or otherwise) by Intermediate Holdings, the Borrower or
any Subsidiary that is permitted hereunder and for which the sum (without
duplication) of all consideration paid or otherwise delivered by Intermediate
Holdings, the Borrower and the Subsidiaries in connection with such acquisition
(including the principal amount of

 

20



--------------------------------------------------------------------------------

any Indebtedness issued as deferred purchase price and the fair market value,
determined reasonably and in good faith by the Borrower, of any other non-cash
consideration, including Equity Interests in Intermediate Holdings or any
Subsidiary) plus the aggregate principal amount of all Indebtedness otherwise
incurred or assumed by Intermediate Holdings, the Borrower or any Subsidiary in
connection with such acquisition (including Indebtedness of any acquired Person
outstanding at the time of such acquisition) exceeds the amount that is equal to
5% of Consolidated Total Assets as of the end of the fiscal year of Intermediate
Holdings most recently ended at or prior to such time.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, properties or financial condition of Intermediate Holdings,
the Borrower and the Subsidiaries, taken as a whole, (b) the ability of
Intermediate Holdings and the Borrower to perform their obligations under the
Loan Documents or (c) any material rights of or benefits available to the
Lenders under the Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of Intermediate Holdings, the Borrower or any Subsidiary in an aggregate
principal amount exceeding $50,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of any Person in respect
of any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that such Person would be required to pay if
such Swap Agreement were terminated at such time.

“Material Sale” means, at any time, any sale, transfer or other disposition of
any property or asset of Intermediate Holdings, the Borrower or any Subsidiary
that is permitted hereunder and for which all consideration paid or otherwise
delivered to Intermediate Holdings, the Borrower and the Subsidiaries in
connection with such sale, transfer or other disposition (including the
principal amount of any Indebtedness issued as deferred purchase price and the
fair market value, determined reasonably and in good faith by the Borrower, of
any other non-cash consideration, including Equity Interests) plus the aggregate
principal amount of all Indebtedness of Intermediate Holdings, the Borrower and
the Subsidiaries assumed by the purchaser of such property or asset in
connection with such sale (including Indebtedness of any Person sold,
transferred or disposed of by Intermediate Holdings, the Borrower or any
Subsidiary that is assumed by the purchaser of such Person in connection with
such sale) exceeds the amount that is equal to 5% of Consolidated Total Assets
as of the end of the fiscal year of Intermediate Holdings most recently ended at
or prior to such time.

“Maturity Date” means September 19, 2011, or, if such day is not a Business Day,
the Business Day immediately preceding such day.

“Maxtor” means Maxtor Corporation, a Delaware corporation.

“Maxtor Notes” has the meaning assigned to such term in Section 6.01(a)(iii).

 

21



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Obligations. Each Mortgage shall be reasonably
satisfactory in form and substance to the Administrative Agent.

“Mortgaged Property” means, initially, each parcel of real property and the
improvements thereto owned by a Loan Party and identified on Schedule 1.01, and
includes each other parcel of real property and improvements thereto with
respect to which a Mortgage is granted pursuant to Section 5.12 or 5.13.

“MSSF” means Morgan Stanley Senior Funding, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Leverage Ratio” means, on any date, the ratio of (a) the excess of
(i) Funded Indebtedness as of such date (excluding any refinancing or
replacement Indebtedness incurred pursuant to Section 6.01(a)(ii) or
Section 6.01(a)(iii) that is outstanding as of such date the Net Proceeds of
which are held by the Administrative Agent on such date in an escrow account in
accordance with the terms of such Section) over (ii) the sum of (A) the amount
of cash held by Intermediate Holdings, the Borrower or any Subsidiary and
(B) the carrying value of Permitted Investments that would be reflected as cash
or short-term investments on a consolidated balance sheet of Intermediate
Holdings on such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of Intermediate Holdings ended on such date (or, if
such date is not the last day of a fiscal quarter, ended on the last day of the
fiscal quarter of Intermediate Holdings most recently ended prior to such date).

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event, including any cash received in respect of any non-cash
proceeds, but only as and when received, net of (b) the sum of (i) all
reasonable fees and out-of-pocket expenses (including underwriting discounts and
commissions and collection expenses) paid or payable by Intermediate Holdings,
the Borrower and the Subsidiaries to third parties in connection with such
event, (ii) in the case of a sale, transfer or other disposition of an asset
(including pursuant to a sale and leaseback transaction), the amount of all
payments required to be made by Intermediate Holdings, the Borrower and the
Subsidiaries as a result of such event to repay Indebtedness (other than Loans)
secured by such asset or otherwise subject to mandatory prepayment as a result
of such event, and (iii) the amount of all taxes paid (or reasonably estimated
to be payable) by Intermediate Holdings, the Borrower and the Subsidiaries plus
the amount of any reserves established by Intermediate Holdings, the Borrower
and the Subsidiaries to fund contingent liabilities reasonably estimated to be
payable, in each case during the year that such event occurred or the next
succeeding year and that are directly attributable to such event (as determined
reasonably and in good faith by the chief financial officer of Intermediate
Holdings).

 

22



--------------------------------------------------------------------------------

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(b).

“Non-Investment Grade Period” means any period of time other than an Investment
Grade Period.

“Obligations” means (a) the due and punctual payment of (i) the principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise, (ii) each payment required to be made by the
Borrower in respect of any Letter of Credit, when and as due, including payments
in respect of reimbursement of disbursements made by any Issuing Bank with
respect thereto, interest thereon and obligations to provide, under certain
circumstances, cash collateral in connection therewith and (iii) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Loan Parties to the Secured Parties under
this Agreement and the other Loan Documents (all the foregoing obligations being
collectively called the “Loan Document Obligations”), (b) unless otherwise
agreed to in writing by the applicable Lender or Affiliate of a Lender party
thereto, the due and punctual payment of all obligations of the Borrower or any
other Loan Party under each Swap Agreement (it being understood that, for
purposes of this clause (b), the term “Swap Agreements” shall not include
Platinum Leases) that (i) is in effect on the Second Restatement Effective Date
with a counterparty that is a Lender (or an Affiliate of a Lender) as of the
Second Restatement Effective Date or (ii) is entered into after the Second
Restatement Effective Date with any counterparty that is a Lender (or an
Affiliate of a Lender) at the time such Swap Agreement is entered into, (c) the
due and punctual payment of all obligations in respect of overdrafts and related
liabilities owed to any Lender or any of its Affiliates and arising from
treasury, depositary and cash management services or in connection with any
automated clearing house transfers of funds (the obligations referred to in this
clause (c) being collectively referred to as the “Cash Management Obligations”)
and (d) unless otherwise agreed to in writing by the applicable Lender or
Affiliate of a Lender party thereto, the due and punctual payment of all
obligations (other than any such obligations that would constitute Indebtedness)
of the Borrower or any other Loan Party under each Platinum Lease that (i) is in
effect on the Second Restatement Effective Date with a lessor that is a Lender
(or an Affiliate of a Lender) as of the Second Restatement Effective Date or
(ii) is entered into after the Second Restatement Effective Date with any lessor
that is a Lender (or an Affiliate of a Lender) at the time such Platinum Lease
is entered into (the obligations referred to in this clause (d) being
collectively referred to as the “Platinum Lease Obligations”), provided that
(x) the aggregate amount of all Platinum Lease Obligations that shall be secured
pursuant to the Security Documents may not exceed $130,000,000 at any time
outstanding and (y) the lessor in respect of any Platinum Lease Obligations that
are so secured shall have entered into an intercreditor agreement, in form and
substance reasonably satisfactory to the Administrative Agent,

 

23



--------------------------------------------------------------------------------

pursuant to which such lessor shall, among other things, agree that such lessor
shall not be entitled to such recourse from any Collateral other than platinum
and precious metals that are leased pursuant to the applicable Platinum Lease
until all such lessor’s rights to recovery from such platinum and precious
metals (including in connection with any foreclosure on, taking possession of,
sale of, collection from or other realization upon such platinum and precious
metals) shall have been exhausted.

“Original Credit Agreement” has the meaning assigned to such term in the
preamble to this Agreement.

“Other Taxes” means any and all current or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Overdraft Facility” means any same-day overdraft facility extended by a bank or
other lending institution to Intermediate Holdings, the Borrower or any
Subsidiary.

“Participant” has the meaning assigned to such term in Section 9.04(e).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” has the meaning assigned to such term in the U.S.
Security Agreement.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes or other governmental charges that are not
yet due or are being contested in compliance with Section 5.05;

(b) landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 5.05;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) Liens to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 7.01;

 

24



--------------------------------------------------------------------------------

(f) easements, zoning restrictions, licenses, reservations, covenants, utility
easements, building restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business and minor
defects or irregularities in title that do not secure any monetary obligations
and do not materially detract from the value of the affected property or
interfere with the ordinary conduct of business of Intermediate Holdings, the
Borrower or any Subsidiary;

(g) any interest or title of a lessor under any lease permitted by this
Agreement;

(h) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(i) leases or subleases granted to other Persons and not interfering in any
material respect with the business of Intermediate Holdings, the Borrower and
the Subsidiaries, taken as a whole;

(j) licenses of intellectual property granted in the ordinary course of
business; and

(k) Liens substantially similar to the Liens described in clauses (a) through
(j) of this definition and arising by operation of law in any jurisdiction
outside of the United States of America,

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a) direct obligations of the United States of America or any agency thereof or
obligations guaranteed by the United States of America or any agency thereof;

(b) investments in commercial paper maturing not more than one year after the
date of acquisition issued by a corporation (other than an Affiliate of the
Borrower) organized and in existence under the laws of the United States of
America or any foreign country recognized by the United States of America and
having, at such date of acquisition, a rating of “P-1” (or better) from Moody’s
or “A-1” (or better) from S&P;

(c) investments in (i) certificates of deposit, bankers’ acceptances, time
deposits and money market deposit accounts maturing not more than one year after
the date of acquisition thereof issued or guaranteed by or placed with any
commercial bank or trust company organized under the laws of the United States
of America or any State thereof or any foreign country recognized by the United
States of America or (ii) obligations of United States Federal agencies
sponsored

 

25



--------------------------------------------------------------------------------

by the Federal government (including, without limitation, the Federal Home Loan
Bank, Federal Farm Credit Bank, Federal Home Loan Mortgage Corporation and
Federal National Mortgage Association) that are not direct obligations of the
United States of America or any State thereof and are not obligations guaranteed
by the United States of America or any State thereof, in each case which bank,
trust company or Federally sponsored agency has a combined capital and surplus
and undivided profits in excess of $250,000,000 (or the foreign currency
equivalent thereof) and has outstanding debt which is rated “A” (or such similar
equivalent rating) or higher by at least one nationally recognized statistical
rating organization (as defined in Rule 436 under the Securities Act of 1933, as
amended);

(d) fully collateralized repurchase obligations with a term of not more than 45
days for securities described in clause (a) above or clause (e), (f) or
(g) below and entered into with a financial institution satisfying the criteria
described in clause (c) above;

(e) investments in securities issued or fully guaranteed by any state,
commonwealth or territory of the United States of America or any political
subdivision or taxing authority thereof having maturities of not more than three
years from the date of acquisition thereof and, having a rating of at least “AA”
from S&P or “Aa” from Moody’s;

(f) investments in securities with maturities of one year or less from the date
of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States of America, or by any political subdivision or
taxing authority thereof, and having a rating of at least “A” from S&P or from
Moody’s;

(g) investments in securities issued by any foreign government or any political
subdivision of any foreign government or any public instrumentality thereof
having maturities of not more than six months from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest credit
ratings obtainable from S&P or from Moody’s;

(h) investments in corporate bonds or notes having maturities of not more than
five years from the date of acquisition thereof and having a rating of at least
“A” from S&P or Moody’s;

(i) auction rate preferred stock having maturities of not more than 90 days from
the date of acquisition thereof, provided that the long-term senior unsecured
debt of the issuer of such preferred stock shall have a rating of at least “A”
from S&P or from Moody’s;

(j) investments in funds that invest substantially all their assets in one or
more types of securities described in clauses (a) through (i) above; and

 

26



--------------------------------------------------------------------------------

(k) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940 and (ii) have portfolio assets of
at least $1,000,000,000.

“Permitted Obligation” means an obligation of Intermediate Holdings, the
Borrower or any Subsidiary (for purposes of this definition, a “Primary
Obligor”) not constituting Indebtedness, provided (a) such obligation is entered
into in the ordinary course of such Primary Obligor’s business, (b) any
Guarantee of such obligation by Intermediate Holdings or, in the case of any
Subsidiary or Intermediate Holdings, the Borrower, is given in the ordinary
course of business of Intermediate Holdings or the Borrower, as the case may be,
and (c) any Guarantee of such obligation is reasonably consistent with the
practices of Intermediate Holdings and the Borrower and reasonably necessary to
permit the Primary Obligor to incur such obligation.

“Permitted Receivables Financing” means any transaction or series of
transactions that may be entered into by the Borrower or any Subsidiary pursuant
to which it may sell, convey, contribute to capital or otherwise transfer (which
sale, conveyance, contribution to capital or transfer may include or be
supported by the grant of a security interest in) Receivables or interests
therein and all collateral securing such Receivables, all contracts and contract
rights, purchase orders, security interests, financing statements or other
documentation in respect of such Receivables, any guarantees, indemnities,
warranties or other obligations in respect of such Receivables, any other assets
that are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to such Receivables and any collections or
proceeds of any of the foregoing (collectively, the “Related Assets”) (a) to a
trust, partnership, corporation or other Person (other than the Borrower or any
Subsidiary other than any SPE Subsidiary), which transfer is funded in whole or
in part, directly or indirectly, by the incurrence or issuance by the transferee
or any successor transferee of Indebtedness, fractional undivided interests or
other securities that are to receive payments from, or that represent interests
in, the cash flow derived from such Receivables and Related Assets or interests
in such Receivables and Related Assets, or (b) directly to one or more investors
or other purchasers (other than the Borrower or any Subsidiary), it being
understood that a Permitted Receivables Financing may involve (i) one or more
sequential transfers or pledges of the same Receivables and Related Assets, or
interests therein (such as a sale, conveyance or other transfer to any SPE
Subsidiary followed by a pledge of the transferred Receivables and Related
Assets to secure Indebtedness incurred by the SPE Subsidiary), and all such
transfers, pledges and Indebtedness incurrences shall be part of and constitute
a single Permitted Receivables Financing, and (ii) periodic transfers or pledges
of Receivables and/or revolving transactions in which new Receivables and
Related Assets, or interests therein, are transferred or pledged upon collection
of previously transferred or pledged Receivables and Related Assets, or
interests therein, provided that any such transactions shall provide for
recourse to such Subsidiary (other than any SPE Subsidiary) or the Borrower (as
applicable) only in respect of the cash flows in respect of such Receivables and
Related Assets and to the extent of breaches of representations and warranties
relating to the Receivables, dilution of the Receivables, customary indemnities
and other customary securitization undertakings in the jurisdiction relevant to
such transactions; and provided further that the aggregate principal amount of
Permitted Receivables Financings shall not exceed $500,000,000 at any time
outstanding.

 

27



--------------------------------------------------------------------------------

The “amount” or “principal amount” of any Permitted Receivables Financing shall
be deemed at any time to be (1) the aggregate principal or stated amount of the
Indebtedness, fractional undivided interests (which stated amount may be
described as a “net investment” or similar term reflecting the amount invested
in such undivided interest) or other securities incurred or issued pursuant to
such Permitted Receivables Financing, in each case outstanding at such time, or
(2) in the case of any Permitted Receivables Financing in respect of which no
such Indebtedness, fractional undivided interests or securities are incurred or
issued, the cash purchase price paid by the buyer (other than any SPE
Subsidiary) in connection with its purchase of Receivables less the amount of
collections received by the Borrower or any Subsidiary in respect of such
Receivables and paid to such buyer, excluding any amounts applied to purchase
fees or discount or in the nature of interest.

“Permitted Secured Debt Amount” means, at any time, an amount equal to the
aggregate principal amount of secured Indebtedness for borrowed money of the
Borrower, Intermediate Holdings and the Subsidiaries that would be permitted to
be outstanding pursuant to the terms of the Senior Notes Documents at such time
(without being required to secure the Senior Notes on an equal and ratable basis
with the Loan Document Obligations pursuant to the terms of the Senior Notes
Documents), minus the aggregate amount of the Commitments at such time.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platinum Leases” means, collectively, leasing arrangements with respect to
platinum and other precious metals that are entered into from time to time by
the Borrower or any Subsidiary in the ordinary course of their business,
including that certain Master Lease and Hedging Contracts Agreement for Precious
Metals dated as of April 25, 2008, between The Bank of Nova Scotia and Seagate
Technology International (“STI”), and the associated Guarantee dated April 25,
2008, by the Borrower of STI’s obligations thereunder. For the avoidance of
doubt, “Platinum Leases” shall include any Swap Agreement that is (x) entered
into with the lessor (or any Affiliate thereof) under any leasing arrangement
described in the immediately preceding sentence and (y) involves, or is settled
by reference to, platinum or any other precious metal that is the subject of
such leasing arrangement.

 

28



--------------------------------------------------------------------------------

“Pledge Agreements” means, collectively, the U.S. Pledge Agreement and each
Cayman Pledge Agreement.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A., as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Promissory Notes” means any promissory notes delivered pursuant to
Section 2.09(e).

“Proposed Change” has the meaning assigned to such term in Section 9.02(b).

“Qualified CFC Holding Company” means, with respect to any U.S. Subsidiary, a
subsidiary (a) that is owned directly or indirectly by such U.S. Subsidiary or a
non-U.S. Subsidiary of such U.S. Subsidiary, (b) that is treated as a
disregarded entity for U.S. Federal income tax purposes, (c) the primary asset
of which consists of Equity Interests of either (i) a CFC Subsidiary or
(ii) another Qualified CFC Holding Company and (d) that is in compliance with
the Qualified CFC Holding Company Limitation.

“Qualified CFC Holding Company Limitation” means, with respect to any Person,
that such Person does not engage in any business or activity other than holding
or acquiring the Equity Interests of one or more CFC Subsidiaries and/or one or
more other Qualified CFC Holding Companies and any activity directly related
thereto.

“Receivables” means accounts receivable (including all rights to payment created
by or arising from the sale of goods, leases of goods or the rendition of
services, no matter how evidenced (including in the form of a chattel paper) and
whether or not earned by performance.

“Register” has the meaning assigned to such term in Section 9.04(c).

“Related Assets” has the meaning assigned to such term in the definition of the
term “Permitted Receivables Financing”.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

“Required Lenders” means, at any time, Lenders having Revolving Exposures and
unused Commitments representing in the aggregate more than 50% of the aggregate
Revolving Exposures and unused Commitments at such time.

 

29



--------------------------------------------------------------------------------

“Reset Date” has the meaning assigned to such term in Section 1.05(a).

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests (other
than any Cash-Pay Preferred Equity) in Intermediate Holdings, the Borrower or
any Subsidiary, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancelation or termination of any Equity
Interests in Intermediate Holdings, the Borrower or any Subsidiary or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any Subsidiary and (b) any distribution or other payment (whether in
cash, securities or other property or any combination thereof) under or in
respect of any Deferred Compensation Plan.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Loans at such time and
(b) such Lender’s LC Exposure at such time.

“S&P” means Standard & Poor’s Ratings Group, Inc. and its successors.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Second Restatement Effective Date” means the date on which the conditions
specified in Section 4.01 are satisfied (or waived in accordance with
Section 9.02).

“Secured Parties” means (a) each Lender (and any Affiliate of such Lender to
which any Cash Management Obligation is owed), (b) each Issuing Bank, (c) the
Administrative Agent, (d) each counterparty to any Swap Agreement with a Loan
Party the obligations under which constitute Obligations, (e) the beneficiaries
of each indemnification obligation undertaken by any Loan Party under any Loan
Document, (f) each counterparty to any Platinum Lease with a Loan Party the
obligations under which constitute Obligations and (g) the successors and
assigns of each of the foregoing.

“Security Agreements” means, collectively, the U.S. Security Agreement
(including any short-form version thereof filed with the United States Patent
and Trademark Office or the United States Copyright Office) and each Cayman
Security Agreement.

“Security Documents” means the Security Agreements, the Pledge Agreements, the
Foreign Security Agreements, the Mortgages and each other pledge agreement,
security agreement or other instrument or document executed and delivered
pursuant to Section 5.12 or 5.13 to secure any of the Obligations.

“Senior Notes” means (a) the 8% Senior Notes due 2009 that were outstanding on
the First Restatement Effective Date and (b) each of (i) the $300,000,000
Floating Rate Senior Notes due 2009, (ii) the $600,000,000 6.375% Senior Notes
due 2011 and (iii) the $600,000,000 6.800% Senior Notes due 2016 that were

 

30



--------------------------------------------------------------------------------

issued substantially concurrently with the First Restatement Effective Date, and
in each case the respective Indebtedness represented thereby (including the
respective Parent Guaranties, the Exchange Notes (each as defined in the Senior
Note Documents), the respective guarantees of the Exchange Notes and any
replacement notes).

“Senior Note Documents” means the indentures under which the Senior Notes are
issued and all other instruments, agreements and other documents evidencing or
governing the Senior Notes or providing for any Guarantees in respect thereof by
Intermediate Holdings.

“SPE Subsidiary” means any wholly-owned Subsidiary of the Borrower formed solely
for the purpose of, and that engages only in, one or more Permitted Receivables
Financings.

“SPV” has the meaning assigned to such term in Section 9.04(h).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

“Subsidiary” means any subsidiary of Intermediate Holdings other than the
Borrower.

“Subsidiary Loan Party” means any wholly-owned Subsidiary, except (a) any
Immaterial Subsidiary, (b) any SPE Subsidiary and (c) any Subsidiary that is not
required to execute and deliver a Guarantee Agreement pursuant to the Collateral
and Guarantee Requirement or Section 5.12. Notwithstanding the foregoing, no
Subsidiary

 

31



--------------------------------------------------------------------------------

will be required to become a Subsidiary Loan Party if the Administrative Agent
determines, taking into account all legal and practical considerations, that the
Administrative Agent, on behalf of the Secured Parties, will not be able to
realize the benefits intended to be created by such Subsidiary’s Guarantee of
the Obligations.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any
Subsidiary shall be a Swap Agreement.

“Taxes” means any and all current or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“USA Patriot Act” shall have the meaning assigned to such term in Section 9.15.

“U.S. Guarantee Agreement” means the U.S. Guarantee Agreement, dated as of the
Second Restatement Effective Date, in a form to be agreed upon by the Borrower
and the Administrative Agent prior to the Second Restatement Effective Date and
attached as Exhibit B, among Intermediate Holdings, the Borrower, the U.S. Loan
Parties, the Subsidiary Loan Parties that are organized under the laws of the
Cayman Islands, the other applicable Subsidiary Loan Parties and the
Administrative Agent for the benefit of the Secured Parties.

“U.S. Loan Parties” means any Loan Parties that are organized under the laws of
the United States of America or any State thereof or the District of Columbia.

“U.S. Pledge Agreement” means the U.S. Pledge Agreement, dated as of the Second
Restatement Effective Date, in a form to be agreed upon by the Borrower and the
Administrative Agent prior to the Second Restatement Effective Date and attached
as Exhibit D-1, among the U.S. Loan Parties and each other Loan Party that owns
Equity Interests in a Subsidiary that is organized under the laws of the United
States of America (including any State thereof and the District of Columbia) and
that would constitute Collateral if such Loan Party executed the U.S. Pledge
Agreement and the Administrative Agent for the benefit of the Secured Parties.

“U.S. Security Agreement” means the U.S. Security Agreement, dated as of the
Second Restatement Effective Date, in a form to be agreed upon by the Borrower
and the Administrative Agent prior to the Second Restatement Effective Date and

 

32



--------------------------------------------------------------------------------

attached as Exhibit C-1, among the U.S. Loan Parties and each other Loan Party
that owns any material Collateral located in the United States of America
(including any State thereof and the District of Columbia) and the
Administrative Agent for the benefit of the Secured Parties.

“U.S. Subsidiary” means any Subsidiary that is organized under the laws of the
United States of America or any State thereof or the District of Columbia.

“wholly-owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than directors’ qualifying
shares) are, as of such date, owned, controlled or held by such Person or one or
more wholly-owned Subsidiaries of such Person or by such Person and one or more
wholly-owned Subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, amendments and restatements, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time, provided that, if the

 

33



--------------------------------------------------------------------------------

Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision (including any definition) hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. For the purposes of determining compliance under Section 6.01,
Section 6.02, Section 6.04, Section 6.05, Section 6.07, Section 6.08,
Section 6.11, Section 6.12 and Section 6.13 with respect to any amount in a
currency other than dollars, such amount shall be deemed to equal the Dollar
Equivalent thereof (determined in good faith by the Borrower) at the time such
amount was incurred or expended, as the case may be.

SECTION 1.05. Exchange Rates. (a) Not later than 1:00 p.m., New York City time,
on each Calculation Date, the Administrative Agent shall (i) determine the
Exchange Rate as of such Calculation Date to be used for calculating the Dollar
Equivalent amounts of each Alternative Currency in which an outstanding
Alternative Currency Letter of Credit or unreimbursed LC Disbursement is
denominated and (ii) give notice thereof to the Borrower. The Exchange Rates so
determined shall become effective on the first Business Day immediately
following the relevant Calculation Date (a “Reset Date”), shall remain effective
until the next succeeding Reset Date and shall for all purposes of this
Agreement (other than as set forth in Section 2.05(b) and other than converting
into dollars under Sections 2.05(d), (e), (h), (j) and (k) and 2.12(b) the
obligations of the Borrower and the Lenders in respect of LC Disbursements that
have not been reimbursed when due) be the Exchange Rates employed in converting
any amounts between the applicable currencies.

(b) Not later than 5:00 p.m., New York City time, on each Reset Date, the
Administrative Agent shall (i) determine the Alternative Currency LC Exposure on
such date (after giving effect to any Alternative Currency Letters of Credit
issued, renewed or terminated or requested to be issued, renewed or terminated
on such date) and (ii) notify the Borrower and each Issuing Bank of the results
of such determination.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in
such Lender’s Revolving Exposure exceeding such Lender’s Commitment. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Loans. All Loans outstanding under the
First Restated Credit Agreement on the Second Restatement Effective shall remain
outstanding hereunder on the terms set forth herein.

 

34



--------------------------------------------------------------------------------

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder, provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b) Subject to Section 2.13, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan, provided that
(i) any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan in accordance with the terms of this Agreement and (ii) the
Borrower shall not be required to make any greater payment under Section 2.14 or
Section 2.16 to the applicable Lender than such Lender would have been entitled
to receive if such Lender had not exercised such option.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000, provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the aggregate Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e).
Borrowings of more than one Type may be outstanding at the same time, provided
that there shall not at any time be more than a total of 15 Eurodollar
Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 1:00 p.m., New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 2:00 p.m., New York City time, one Business
Day before the date of the proposed Borrowing, provided that any such notice of
an ABR Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e) may be given not later than 1:00 p.m., New York
City time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

 

35



--------------------------------------------------------------------------------

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. [Intentionally Omitted]

SECTION 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Availability Period and prior to the date that is five
Business Days prior to the Maturity Date. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the applicable Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by such Issuing Bank) to the applicable Issuing Bank and
the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section 2.05), the amount
of such Letter of Credit, the currency in which such Letter of Credit is

 

36



--------------------------------------------------------------------------------

to be denominated (which shall be dollars or, subject to Section 2.19, an
Alternative Currency), the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the applicable Issuing Bank, the Borrower also
shall submit a letter of credit application on such Issuing Bank’s standard form
in connection with any request for a Letter of Credit. A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed $75,000,000 and
(ii) the aggregate Revolving Exposures shall not exceed the aggregate
Commitments.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i)(A) the date that is one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after the date of such renewal or extension) or
(B) such other date mutually agreed upon by an Issuing Bank and the Borrower
(but in no event shall such date be later than as provided in clause (ii) of
this paragraph (c)) and (ii) the date that is five Business Days prior to the
Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent in
dollars, for the account of such Issuing Bank, such Lender’s Applicable
Percentage of (i) each LC Disbursement made by such Issuing Bank in dollars and
(ii) the Dollar Equivalent, using the Exchange Rates on the date such payment is
required, of each LC Disbursement made by such Issuing Bank in an Alternative
Currency and, in each case, not reimbursed by the Borrower on the date due as
provided in paragraph (e) of this Section 2.05, or of any reimbursement payment
required to be refunded to the Borrower for any reason (or, if such
reimbursement payment was refunded in an Alternative Currency, the Dollar
Equivalent thereof using the Exchange Rates on the date of such refund). Each
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement, in
dollars or (subject to the two immediately succeeding sentences) the

 

37



--------------------------------------------------------------------------------

applicable Alternative Currency, not later than 2:00 p.m., New York City time,
on the Business Day immediately following the date on which the Borrower
receives notice of such LC Disbursement, provided that, in the case of any LC
Disbursement made in dollars, the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or
Section 2.04 that such payment be financed with an ABR Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Borrowing. If the Borrower’s reimbursement of, or obligation to reimburse, any
amounts in any Alternative Currency would subject the Administrative Agent, any
Issuing Bank or any Lender to any stamp duty, ad valorem charge or similar tax
that would not be payable if such reimbursement were made or required to be made
in dollars, the Borrower shall reimburse each LC Disbursement made in such
Alternative Currency in dollars, in an amount equal to the Dollar Equivalent,
calculated using the applicable Exchange Rate on the date such LC Disbursement
is made, of such LC Disbursement. If the Borrower fails to make such payment
when due, then (i) if such payment relates to an Alternative Currency Letter of
Credit, automatically and with no further action required, the Borrower’s
obligation to reimburse the applicable LC Disbursement shall be permanently
converted into an obligation to reimburse the Dollar Equivalent, calculated
using the Exchange Rates on the date when such payment was due, of such LC
Disbursement and (ii) the Administrative Agent shall promptly notify the
applicable Issuing Bank and each Lender of the applicable LC Disbursement, the
Dollar Equivalent thereof (if such LC Disbursement relates to an Alternative
Currency Letter of Credit), the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent in
dollars its Applicable Percentage of the payment then due from the Borrower
(determined as provided in clause (i) above, if such payment relates to an
Alternative Currency Letter of Credit), in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank in
dollars the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to such
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse such Issuing Bank, then to such Lenders and such Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse an Issuing Bank for any LC Disbursement (other than
the funding of ABR Loans as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.05 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit, any application for the issuance of a Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in

 

38



--------------------------------------------------------------------------------

any respect, (iii) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.05, constitute a legal or equitable discharge of,
or provide a right of setoff against, the Borrower’s obligations hereunder. None
of the Administrative Agent, the Lenders, the Issuing Banks or any of their
respective Related Parties shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank, provided that the foregoing provisions of this
paragraph (f) shall not be construed to excuse any Issuing Bank from liability
to the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
(A) such Issuing Bank’s failure to exercise care when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof or (B) such Issuing Bank’s failure to issue a Letter of Credit in
accordance with the terms of this Agreement when requested by the Borrower
pursuant to Section 2.05(b). The parties hereto expressly agree that, in the
absence of gross negligence or wilful misconduct on the part of the applicable
Issuing Bank, each Issuing Bank shall be deemed to have exercised care in each
such determination and each issuance of (or failure to issue) a Letter of
Credit. In furtherance of the foregoing and without limiting the generality
thereof, the parties agree that, with respect to documents presented that appear
on their face to be in substantial compliance with the terms of a Letter of
Credit, the applicable Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation or refuse to accept and make payment upon such documents if such
documents are not in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder, provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement in
accordance with paragraph (e) of this Section 2.05.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding

 

39



--------------------------------------------------------------------------------

the date that the Borrower reimburses such LC Disbursement, at the rate per
annum then applicable to ABR Loans, provided that if the Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section 2.05, then Section 2.12(c) shall apply; provided further that, in the
case of any LC Disbursement made under an Alternative Currency Letter of Credit,
the amount of interest due with respect thereto shall (i) in the case of any LC
Disbursement that is reimbursed on or before the Business Day immediately
succeeding such LC Disbursement, (A) be payable in the applicable Alternative
Currency and (B) bear interest at a rate equal to the rate reasonably determined
by the applicable Issuing Bank to be the cost to such Issuing Bank of funding
such LC Disbursement plus the Applicable Margin applicable to Eurodollar Loans
at such time and (ii) in the case of any LC Disbursement that is reimbursed
after the Business Day immediately succeeding such LC Disbursement, (A) be
payable in dollars, (B) accrue on the Dollar Equivalent, calculated using the
Exchange Rates on the date such LC Disbursement was made, of such
LC Disbursement and (C) bear interest at the rate per annum then applicable to
ABR Loans, subject to Section 2.12(c). Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section 2.05 to reimburse such Issuing Bank shall be for
the account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. Any Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of any Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in dollars and in cash equal to the LC
Exposure as of such date plus any accrued and unpaid interest thereon, provided
that (i) the portions of such amount attributable to undrawn Alternative
Currency Letters of Credit or LC Disbursements in an Alternative Currency that
the Borrower is not late in reimbursing shall be deposited in the applicable
Alternative Currencies in the actual amounts of such undrawn Letters of Credit
and LC Disbursements and (ii) upon the occurrence of any Event of Default with
respect

 

40



--------------------------------------------------------------------------------

to the Borrower described in clause (h) or (i) of Section 7.01 the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable in dollars, without demand or
other notice of any kind. For the purposes of this paragraph, the Alternative
Currency LC Exposure shall be calculated using the Exchange Rates on the date
that notice demanding cash collateralization is delivered to the Borrower. The
Borrower also shall deposit cash collateral pursuant to this paragraph as and to
the extent required by Section 2.10(b). Each such deposit pursuant to this
paragraph or pursuant to Section 2.10(b) shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
Borrower under this Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the applicable Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated, be applied to satisfy other obligations of the Borrower
under this Agreement. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived. If the Borrower is required to provide an amount of cash collateral
hereunder pursuant to Section 2.10(b), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower as and to the extent that, after
giving effect to such return, the Borrower would remain in compliance with
Section 2.10(b) and no Event of Default shall have occurred and be continuing.

(k) Conversion. In the event that the Loans become immediately due and payable
on any date pursuant to Section 7.01, all amounts (i) that the Borrower is at
the time or thereafter becomes required to reimburse or otherwise pay to the
Administrative Agent in respect of LC Disbursements made under any Alternative
Currency Letter of Credit (other than amounts in respect of which the Borrower
has deposited cash collateral pursuant to Section 2.05(j), if such cash
collateral was deposited in the applicable Alternative Currency to the extent so
deposited or applied), (ii) that the Lenders are at the time or thereafter
become required to pay to the Administrative Agent and the Administrative Agent
is at the time or thereafter becomes required to distribute to the applicable
Issuing Bank pursuant to paragraph (e) of this Section 2.05 in respect of
unreimbursed LC Disbursements made under any Alternative Currency Letter of
Credit and (iii) of each Lender’s participation in any Alternative Currency
Letter of Credit under which an LC Disbursement has been made shall,
automatically and with no further action required, be converted into the Dollar
Equivalent, calculated using the Exchange Rates on such date (or in the case of
any LC Disbursement made after such date, on the date such LC Disbursement is
made), of such amounts. On and after such conversion, all amounts accruing and
owed to the Administrative Agent, any Issuing Bank or any Lender in respect of
the obligations described in this paragraph shall accrue and be payable in
dollars at the rates otherwise applicable hereunder.

 

41



--------------------------------------------------------------------------------

(l) Additional Issuing Banks. The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld) and such Lender, designate one or more additional Lenders
to act as an issuing bank under the terms of this Agreement, provided that the
total number of Lenders so designated at any time shall not exceed five. Any
Lender designated as an Issuing Bank pursuant to this paragraph (l) shall be
deemed to be an “Issuing Bank” for the purposes of this Agreement (in addition
to being a Lender) with respect to Letters of Credit issued by such Lender.

(m) Reporting. Each Issuing Bank will report in writing to the Administrative
Agent (i) on the first Business Day of each week, the aggregate face amount of
Letters of Credit issued by it and outstanding as of the last Business Day of
the preceding week, (ii) on or prior to each Business Day on which an Issuing
Bank expects to issue, amend, renew or extend any Letter of Credit, the date of
such issuance or amendment and the aggregate face amount of Letters of Credit to
be issued, amended, renewed or extended by it and outstanding after giving
effect to such issuance, amendment, renewal or extension (and such Issuing Bank
shall advise the Administrative Agent on such Business Day whether such
issuance, amendment, renewal or extension occurred and whether the amount
thereof changed), (iii) on each Business Day on which an Issuing Bank makes any
LC Disbursement, the date of such LC Disbursement and the amount of such LC
Disbursement and (iv) on any Business Day on which the Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and amount of such LC Disbursement.

SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request,
provided that ABR Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.05(e) shall be remitted by the Administrative Agent to
the applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to Section 2.05(e) to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section 2.06 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the

 

42



--------------------------------------------------------------------------------

Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

(c) Nothing in this Section 2.06 shall be deemed to relieve any Lender from its
obligation to fulfill its Commitments hereunder or to prejudice any rights that
the Borrower may have against any Lender as a result of any default by any such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its Commitments
hereunder).

SECTION 2.07. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request or designated by Section 2.03
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request or designated by Section 2.03.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section 2.07. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section 2.07, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

43



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.08. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Borrower may, without premium or penalty, at any time terminate, or from
time to time reduce, the Commitments, provided that (i) each reduction of the
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.10, the aggregate Revolving Exposures would exceed the
aggregate Commitments.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of Intermediate Holdings, the Borrower or any Subsidiary in respect of
any Commitment Reduction Event, the Commitments shall automatically be reduced
(and the Borrower shall concurrently make any prepayments of Borrowings to the
extent necessary to comply with Section 2.10(b)) in an aggregate amount equal to
(i) in the case of a Commitment Reduction Event described in clause (c) or
(e) of the definition of the term “Commitment Reduction Event”, 50% of the
amount of such Net Proceeds and (ii) in the case of all other Commitment
Reduction Events, 100% of the amount of such Net

 

44



--------------------------------------------------------------------------------

Proceeds, provided that, in the case of any event described in clause (a) or
(b) of the definition of the term “Commitment Reduction Event”, if Intermediate
Holdings, the Borrower and the Subsidiaries apply (or commit to apply) the Net
Proceeds from such event (or a portion thereof) within 270 days after receipt of
such Net Proceeds and at a time when no Default has occurred and is continuing,
to acquire real property, equipment or other tangible assets to be used in the
business of Intermediate Holdings, the Borrower and the Subsidiaries (provided
that the Borrower has delivered to the Administrative Agent within three
Business Days after such Net Proceeds are received a certificate of a Financial
Officer stating its intention to do so and certifying that no Default has
occurred and is continuing), then no reduction in the Commitments shall occur
pursuant to this paragraph in respect of the Net Proceeds in respect of such
event (or the portion of such Net Proceeds specified in such certificate, if
applicable) except to the extent of any such Net Proceeds therefrom that have
not been so applied (or committed to be applied) by the end of such 270-day
period (or if committed to be so applied within such 270-day period, have not
been so applied within 12 months after receipt), at which time a reduction in
the Commitments shall occur in an amount equal to such Net Proceeds that have
not been so applied (or committed to be applied). Notwithstanding the foregoing,
if, after giving effect to any reduction in the Commitments (and any concurrent
prepayment of Borrowings) required by this paragraph (c), the aggregate LC
Exposure would exceed the Commitments then in effect (such excess amount, the
“Excess Commitment Reduction Amount”), (A) the Commitments shall instead be
reduced in an amount such that, after giving effect to such reduction, the
aggregate amount of Commitments at such time equals the aggregate LC Exposure at
such time, (B) the Borrower shall deposit cash collateral in an account with the
Administrative Agent, on terms reasonably satisfactory to the Administrative
Agent and the Issuing Banks, in an amount equal to the Excess Commitment
Reduction Amount, (C) each LC Disbursement in respect of any Letter of Credit
outstanding at such time shall be reimbursed, first, with any funds deposited
with the Administrative Agent pursuant to the immediately preceding clause
(B) and, second, as provided in Section 2.05(e) and (D) the aggregate
Commitments and the cash collateral required pursuant to the immediately
preceding clause (B) (without duplication of any reduction in such cash
collateral resulting from any reimbursement of LC Disbursements pursuant to the
immediately preceding clause (C)) shall thereafter be reduced, on a
dollar-for-dollar basis, by the amount of each reduction in the LC Exposure
until such time as the Commitments have been reduced pursuant to this clause
(D) by an amount equal to the Excess Commitment Reduction Amount.

(d) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section 2.08 (or
of any Commitment Reduction Event that shall give rise to an automatic reduction
in the Commitments under paragraph (c) of this Section 2.08) at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election (or the Commitment Reduction Event giving rise to such
automatic reduction) and the effective date thereof. Promptly following receipt
of any notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section 2.08
shall be irrevocable, provided that a notice of termination of the Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked

 

45



--------------------------------------------------------------------------------

by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments shall be permanent. Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.

SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan of such Lender on the
Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof, which accounts
the Administrative Agent will make available to the Borrower upon its reasonable
request.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section 2.09 shall be prima facie evidence of the existence and amounts
of the obligations recorded therein, provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans and
pay interest thereon in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Borrower and the Administrative Agent. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

SECTION 2.10. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty (but subject to Section 2.15), subject to the requirements of
this Section 2.10.

(b) In the event and on each occasion that the aggregate Revolving Exposures
exceed the aggregate Commitments, the Borrower shall prepay Borrowings

 

46



--------------------------------------------------------------------------------

(or, if no such Borrowings are outstanding, deposit cash collateral in an
account with the Administrative Agent pursuant to Section 2.05(j)) in an
aggregate amount equal to such excess.

(c) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to paragraph
(d) of this Section 2.10.

(d) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 1:00 p.m., New York City time, three
Business Days before the date of prepayment, or (ii) in the case of prepayment
of an ABR Borrowing, not later than 2:00 p.m., New York City time, one Business
Day before the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid, provided that, if a notice of optional prepayment
of any Loans is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.08, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.08. Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a portion of any Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.12.

SECTION 2.11. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Margin on the average daily unused amount of the Commitment of such
Lender during the period from and including the Second Restatement Effective
Date to but excluding the date on which such Commitment terminates. Accrued
commitment fees shall be payable in arrears on the third Business Day following
the last day of March, June, September and December of each year and on the date
on which the Commitments terminate, commencing on the first such date to occur
after the date hereof. All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of computing
commitment fees, a Commitment of a Lender shall be deemed to be used to the
extent of the outstanding Loans and LC Exposure of such Lender.

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Margin used to determine
the interest rate applicable to Eurodollar Loans on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements)

 

47



--------------------------------------------------------------------------------

during the period from and including the Second Restatement Effective Date to
but excluding the later of the date on which such Lender’s Commitment terminates
and the date on which such Lender ceases to have any LC Exposure, and (ii) to
each Issuing Bank a fronting fee, which shall accrue at the rate or rates per
annum separately agreed upon between the Borrower and such Issuing Bank on the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
issued by such Issuing Bank during the period from and including the Second
Restatement Effective Date to but excluding the later of the date of termination
of the Commitments and the date on which there ceases to be any LC Exposure, as
well as such Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Second Restatement Effective Date, provided
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand. Any other fees payable to any Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). For purposes of computing the average
daily amount of the LC Exposure for any period under this Section 2.11(b), the
average daily amount of the Alternative Currency LC Exposure for such period
shall be calculated by multiplying (x) the average daily balance of each
Alternative Currency Letter of Credit (expressed in the currency in which such
Alternative Currency Letter of Credit is denominated) by (y) the Exchange Rate
for each such Alternative Currency in effect on the last Business Day of such
period or by such other reasonable method that the Administrative Agent deems
appropriate.

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) The Borrower agrees to pay on the Second Restatement Effective Date to each
Lender that executes and delivers a counterpart of this Agreement to the
Administrative Agent (or its counsel) at or prior to 5:00 p.m., New York City
time, on April 3, 2009, through the Administrative Agent, an amendment fee
(collectively, the “Amendment Fees”) in an amount equal to 0.50% of the
aggregate amount of such Lender’s Commitments (whether used or unused) as of
such date (determined after giving pro forma effect to the reduction in the
aggregate Commitments to occur on the Second Restatement Effective Date as
contemplated by the definition of the term “Commitments”).

(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds in dollars, to the Administrative Agent (or to the applicable
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of commitment fees, participation fees and Amendment Fees, to the Lenders
entitled thereto. Fees paid shall not be refundable under any circumstances.

 

48



--------------------------------------------------------------------------------

SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, to the fullest
extent permitted by applicable law, at a rate per annum equal to (i) in the case
of overdue principal of any Loan, 2.00% plus the rate otherwise applicable to
such Loan as provided in the preceding paragraphs of this Section 2.12 or
(ii) in the case of any other amount, 2.00% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section 2.12.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan and (ii) upon termination of the
Commitments, provided that (A) interest accrued pursuant to paragraph (d) of
this Section 2.12 shall be payable on demand, (B) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Loan prior to the
end of the Availability Period), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment and
(C) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent in accordance with the
terms hereof, and such determination shall be prima facie evidence thereof.

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be prima
facie evidence thereof) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

 

49



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist (it being understood
that the Administrative Agent will use commercially reasonable efforts to give
such notice as soon as practicable after such circumstances no longer exist),
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.

SECTION 2.14. Increased Costs. (a) If any Change in Law (except with respect to
Taxes, which shall be governed by Section 2.16) shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank; or

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

(b) If any Change in Law regarding capital requirements has or would have the
effect of reducing the rate of return on any Lender’s or any Issuing Bank’s
capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy), then from
time to time the Borrower will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

 

50



--------------------------------------------------------------------------------

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section 2.14, and setting forth in reasonable detail the basis on which such
amount or amounts were calculated and stating that such calculation has been
made in a manner consistent with the treatment given by such Lender or such
Issuing Bank to similar businesses in similar circumstances, shall be delivered
to the Borrower and shall be prima facie evidence thereof. The Borrower shall
pay such Lender or such Issuing Bank, as the case may be, the amount shown as
due on any such certificate within 15 days after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section 2.14 shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section 2.14 for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or such Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; and provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.10(d) and is revoked in accordance therewith) or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.18, then,
in any such event, the Borrower shall compensate each Lender for the loss (other
than lost profits), cost and expense attributable to such event. In the case of
a Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount reasonably determined by such Lender to be the excess, if any,
of (i) the amount of interest that would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest that would
accrue on such principal amount for such period at the interest rate that such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled

 

51



--------------------------------------------------------------------------------

to receive pursuant to this Section 2.15, and setting forth in reasonable detail
the basis on which such amount or amounts were calculated, shall be delivered to
the Borrower and shall be prima facie evidence thereof. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 15 days after
receipt thereof.

SECTION 2.16. Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party under any Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes, provided that if any
Loan Party shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.16) the Administrative Agent,
Lender or Issuing Bank (as the case may be) receives an amount equal to the sum
it would have received had no such deductions been made, (ii) such Loan Party
shall make such deductions and (iii) such Loan Party shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Each Loan Party shall indemnify jointly and severally the Administrative
Agent, each Lender and each Issuing Bank, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent, such Lender or such Issuing Bank, as the case may be,
on or with respect to any payment by or on account of any obligation of any Loan
Party under any Loan Document (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 2.16), whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Each Lender shall indemnify the Administrative Agent, within 10 days after
written demand therefor, for the full amount of any Excluded Taxes (and any
related penalties, interest or expense) paid by the Administrative Agent or any
Issuing Bank, as the case may be, on or with respect to any payment to or for
the account of such Lender by or on account of any obligation of any Loan Party
under any Loan Document, whether or not such Excluded Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by any Issuing Bank or by the Administrative Agent on its own behalf or
on behalf of any Issuing Bank shall be conclusive absent manifest error.

 

52



--------------------------------------------------------------------------------

(f) Any Foreign Lender (or Participant) that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which any Loan
Party is located, or under any treaty to which such jurisdiction is a party,
with respect to payments under this Agreement shall deliver to the Borrower
(with a copy to the Administrative Agent) (or, in the case of a Participant, to
the Foreign Lender from which the related participation was purchased), at the
time or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate, provided that, with respect to such documentation provided to the
Borrower, such Foreign Lender (or Participant) has received written notice from
the Borrower advising it of the availability of such exemption or reduction and
supplying all applicable documentation. In addition, each Foreign Lender (or
Participant) shall deliver substitute forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Foreign Lender (or
Participant), provided that, with respect to such documentation provided to the
Borrower, such Foreign Lender (or Participant) has received written notice from
the Borrower advising it of such obsolescence and supplying such substitute
forms.

(g) If the Administrative Agent or a Lender or an Issuing Bank determines, in
its sole discretion, that it has received a refund of any Taxes as to which it
has been indemnified by any Loan Party or with respect to which any Loan Party
has paid additional amounts pursuant to this Section 2.16, which the
Administrative Agent or such Lender or such Issuing Bank is able to identify as
such, it shall pay over such refund to the Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by any Loan Party under
this Section 2.16 with respect to the Taxes giving rise to such refund), net of
all reasonable out-of-pocket expenses of the Administrative Agent or such Lender
or such Issuing Bank and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, however,
that the Borrower, upon the request of the Administrative Agent or such Lender
or such Issuing Bank, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender or such Issuing Bank in
the event the Administrative Agent or such Lender or such Issuing Bank is
required to repay such refund to such Governmental Authority. Nothing contained
in this Section 2.16(g) shall require the Administrative Agent or any Lender or
such Issuing Bank to make available its tax returns (or any other information
relating to its Taxes that it deems confidential) to the Borrower or any other
Person.

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.14,
Section 2.15 or Section 2.16, or otherwise) prior to the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly

 

53



--------------------------------------------------------------------------------

required, prior to 2:00 p.m., New York City time), on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue,
New York, New York, except payments to be made directly to the applicable
Issuing Bank as expressly provided herein and except that payments pursuant to
Section 2.14, Section 2.15, Section 2.16 and Section 9.03 shall be made directly
to the Persons entitled thereto and payments pursuant to any other Loan
Documents shall be made to the Persons specified therein. The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment under any Loan Document shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. Except as provided in Section 2.05(e),
all payments under each Loan Document shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements, provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation

 

54



--------------------------------------------------------------------------------

pursuant to the foregoing arrangements may exercise against the Borrower rights
of set-off and counterclaim with respect to such participation as fully as if
such Lender were a direct creditor of the Borrower in the amount of such
participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or an Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or such Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or such Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), Section 2.05(d), Section 2.05(e), Section 2.06(b),
Section 2.17(d) or Section 9.03(c), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14, or if any Loan Party is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.14, or if any Loan Party
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that (i) the Borrower

 

55



--------------------------------------------------------------------------------

shall have received the prior written consent of the Administrative Agent and
each Issuing Bank (which consent (x) shall not be unreasonably withheld or
delayed and (y) in the case of any consent required by any Issuing Bank, shall
be deemed to have been given in the event that such Issuing Bank fails to
respond in writing to a request for written consent within two Business Days of
receipt thereof), (ii) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will result in a material reduction in
such compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply. Nothing in this Section 2.18 shall be
deemed to prejudice any rights that the Borrower may have against any Lender as
a result of any default by any such Lender in its obligations to fund Loans
hereunder.

SECTION 2.19. Change in Law. Notwithstanding any other provision of this
Agreement, if, after the date hereof, (i) any Change in Law shall make it
unlawful for any Issuing Bank to issue Letters of Credit denominated in an
Alternative Currency, or (ii) there shall have occurred any change in national
or international financial, political or economic conditions (including the
imposition of or any change in exchange controls) or currency exchange rates
that would make it impracticable for any Issuing Bank to issue Letters of Credit
denominated in such Alternative Currency for the account of the Borrower, then
by prompt written notice thereof to the Borrower and to the Administrative Agent
(which notice shall be withdrawn whenever such circumstances no longer exist),
such Issuing Bank may declare that Letters of Credit will not thereafter be
issued by it in the affected Alternative Currency or Alternative Currencies,
whereupon the affected Alternative Currency or Alternative Currencies shall be
deemed (for the duration of such declaration) not to constitute an Alternative
Currency for purposes of the issuance of Letters of Credit by such Issuing Bank.

ARTICLE III

Representations and Warranties

Each of Intermediate Holdings and the Borrower represents and warrants to the
Lenders with respect to itself and its subsidiaries that:

SECTION 3.01. Organization; Powers. Each of Intermediate Holdings, the Borrower
and the Subsidiaries is duly incorporated or organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization, has all requisite power and authority to carry on its business as
now conducted and,

 

56



--------------------------------------------------------------------------------

except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

SECTION 3.02. Authorization; Enforceability. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party are
within its powers and have been duly authorized by all necessary action. This
Agreement has been duly executed and delivered by each of Intermediate Holdings,
the Borrower and (solely for purposes of Section 9.09(d)) Seagate Technology
(US) Holdings, Inc. and constitutes, and each other Loan Document to which each
Loan Party is to be a party, when executed and delivered by such Loan Party,
will constitute, a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other laws
affecting creditors’ rights generally and to general principles of equity and an
implied covenant of good faith and fair dealing, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party
(a) do not require any consent or approval of, registration or filing with, or
any other action by or before, any Governmental Authority, except such as have
been obtained or made and are in full force and effect and except filings and
other actions necessary to perfect Liens created under the Loan Documents and
except where the failure to obtain such consent or approval or to make such
registration or filing, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect, (b) will not violate any
applicable law, regulation or any order of any Governmental Authority in any
material respect or the memorandum and articles of association, charter, by-laws
or other organizational documents of Intermediate Holdings, the Borrower or any
Subsidiary, (c) will not violate or result in a default under any indenture,
material agreement or other material instrument binding upon Intermediate
Holdings, the Borrower or any Subsidiary or any of their respective assets, or
give rise to a right thereunder to require any payment to be made by
Intermediate Holdings, the Borrower or any Subsidiary, except for violations or
payments that, individually and in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, and (d) will not result in the
creation or imposition of any Lien on any asset of Intermediate Holdings, the
Borrower or any Subsidiary, except for Liens created under the Loan Documents.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) Intermediate
Holdings has heretofore furnished to the Lenders the audited consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows of Intermediate Holdings as of and for the fiscal year ended June 27,
2008, setting forth in comparative form the figures for the previous fiscal year
and reported on by Ernst & Young LLP, independent auditors, to the effect that
such financial statements present fairly, in all material respects, the
consolidated financial condition and results of operations and cash flows of
Intermediate Holdings, the Borrower and the Subsidiaries on a consolidated basis
as of such dates and for such periods in accordance with GAAP consistently
applied.

 

57



--------------------------------------------------------------------------------

(b) Except as disclosed in the financial statements referred to in paragraph (a)
above or the notes thereto and except for the Disclosed Matters, none of
Intermediate Holdings, the Borrower or the Subsidiaries has, as of the Second
Restatement Effective Date after giving effect to any Loans made on such date,
any material contingent liabilities, unusual long-term commitments or unrealized
losses.

(c) Since June 27, 2008, there has been no material adverse change in the
business, financial condition or results of operations of Intermediate Holdings,
the Borrower and the Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) Each of Intermediate Holdings, the Borrower and
the Subsidiaries has good title to, or valid leasehold interests in, all its
real and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes
and subject to Permitted Encumbrances.

(b) Each of Intermediate Holdings, the Borrower and the Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by
Intermediate Holdings, the Borrower and the Subsidiaries does not infringe upon
the rights of any other Person, except for any such infringements that,
individually and in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) Except for the Disclosed
Matters, there are no actions, suits or proceedings by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of Intermediate
Holdings or the Borrower, threatened against or affecting Intermediate Holdings,
the Borrower or any Subsidiary (i) that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii)(A) that involve any of the Loan Documents or the execution, delivery and
performance by any Loan Party thereof, (B) that are not frivolous and (C) if
adversely determined, would reasonably be expected to be adverse to the
interests of the Lenders.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually and in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, none of Intermediate Holdings,
the Borrower or any Subsidiary (i) has failed to comply with any applicable
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any applicable Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

 

58



--------------------------------------------------------------------------------

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements. Each of Intermediate
Holdings, the Borrower and the Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually and in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.

SECTION 3.08. Investment Company Status. None of Intermediate Holdings, the
Borrower or any Subsidiary is an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of Intermediate Holdings, the Borrower and the
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) any Taxes that are being contested in good
faith by appropriate proceedings and for which Intermediate Holdings, the
Borrower or such Subsidiary, as applicable, has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under all underfunded Plans (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed the fair market value of the assets of all such underfunded Plans by an
amount that would reasonably be expected to result in a Material Adverse Effect.

SECTION 3.11. Disclosure. The reports, financial statements, certificates or
other written information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by other information so furnished), taken as a whole,
do not contain any material misstatement of fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading, provided that, (a) with
respect to projected financial information, Intermediate Holdings and the
Borrower represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time and (b) with respect to
information regarding the hard disc drive market and other industry data,
Intermediate Holdings and the Borrower represent only that such information was
prepared by third-party industry research firms, and although Intermediate
Holdings and

 

59



--------------------------------------------------------------------------------

the Borrower believe such information is reliable, Intermediate Holdings and the
Borrower cannot guarantee the accuracy and completeness of such information and
have not independently verified such information.

SECTION 3.12. Subsidiaries. Schedule 3.12 sets forth the name of, and the
ownership interest of Intermediate Holdings, the Borrower and each Subsidiary
in, each Subsidiary as of the Second Restatement Effective Date.

SECTION 3.13. Insurance. As of the Second Restatement Effective Date, all
premiums in respect of all material insurance maintained by or on behalf of
Intermediate Holdings, the Borrower and the Subsidiaries that are required to
have been paid have been paid. Intermediate Holdings and the Borrower believe
that the insurance maintained by or on behalf of Intermediate Holdings, the
Borrower and the Subsidiaries is adequate in all material respects.

SECTION 3.14. Labor Matters. As of the Second Restatement Effective Date, there
are no strikes, lockouts or slowdowns against Intermediate Holdings, the
Borrower or any Subsidiary pending or, to the knowledge of Intermediate Holdings
or the Borrower, threatened that would reasonably be expected to have a Material
Adverse Effect. Except as could not be reasonably expected to result in a
Material Adverse Effect, (a) the hours worked by and payments made to employees
of Intermediate Holdings, the Borrower and the Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with such matters, (b) all payments due from
Intermediate Holdings, the Borrower or any Subsidiary, or for which any claim
may be made against Intermediate Holdings, the Borrower or any Subsidiary, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as a liability on the books of Intermediate Holdings,
the Borrower or such Subsidiary and (c) the execution, delivery and performance
of the Loan Documents by the Loan Parties party thereto will not give rise to
any right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement to which Intermediate Holdings, the
Borrower or any Subsidiary is bound.

SECTION 3.15. Collateral Matters. (a) The U.S. Security Agreement and the U.S.
Pledge Agreement, upon execution and delivery thereof by the parties thereto,
will create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a valid and enforceable security interest in the Collateral (as defined
therein) and (i) when the Collateral (as defined in the U.S. Pledge Agreement)
constituting certificated securities (as defined in the Uniform Commercial Code)
is delivered to the Administrative Agent, together with instruments of transfer
duly endorsed in blank, the security interest created under the U.S. Pledge
Agreement will constitute a fully perfected security interest in all right,
title and interest of the pledgors thereunder in such Collateral, prior and
superior in right to any other Person, and (ii) when financing statements in
appropriate form are filed in the applicable filing offices, the security
interest created under the U.S. Security Agreement will constitute a fully
perfected security interest in all right, title and interest of the Loan Parties
in the Collateral (as defined in the U.S. Security Agreement) to the extent
perfection can be obtained by filing Uniform Commercial Code financing
statements, prior and superior to the rights of any other Person, except for
rights secured by Liens permitted by Section 6.02.

 

60



--------------------------------------------------------------------------------

(b) Each Mortgage, upon execution and delivery thereof by the parties thereto,
will create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in all the applicable
mortgagor’s right, title and interest in and to the Mortgaged Properties subject
thereto and the proceeds thereof, and when the Mortgages have been filed in the
jurisdictions specified therein (and, in the case of Mortgages of real property
located outside the United States of America, when any other actions required to
perfect a mortgage under the laws of the jurisdiction where such real property
is located have been taken), the Mortgages will constitute a fully perfected
security interest in all right, title and interest of the mortgagors in the
Mortgaged Properties and the proceeds thereof, prior and superior to the rights
of any other Person, but subject to Liens permitted by Section 6.02.

(c) Upon the recordation of the U.S. Security Agreement (or any short-form
version thereof) with the United States Patent and Trademark Office or the
United States Copyright Office, as applicable, and the filing of the financing
statements referred to in paragraph (a) of this Section, the security interest
created under the U.S. Security Agreement will constitute a fully perfected
security interest in all right, title and interest of the Loan Parties in the
Intellectual Property (as defined in the U.S. Security Agreement) in which a
security interest may be perfected by filing in the United States of America, in
each case prior and superior in right to any other Person, but subject to Liens
permitted by Section 6.02 (it being understood that subsequent recordings in the
United States Patent and Trademark Office or the United States Copyright Office
may be necessary to perfect a security interest in such Intellectual Property
acquired by the Loan Parties after the Second Restatement Effective Date).

(d) Each Security Document, other than any Security Document referred to in the
preceding paragraphs of this Section, upon execution and delivery thereof by the
parties thereto, and the making of the filings and taking of the other actions
provided for therein, will be effective under applicable law to create in favor
of the Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral subject thereto, and will
constitute a fully perfected security interest in all right, title and interest
of the Loan Parties in the Collateral subject thereto, prior and superior to the
rights of any other Person, except for rights secured by Liens permitted by
Section 6.02.

ARTICLE IV

Conditions

SECTION 4.01. Second Restatement Effective Date. The effectiveness of the
amendment and restatement of the First Restated Credit Agreement and of the
obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or Adobe .pdf transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

 

61



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Second
Restatement Effective Date) of each of (i)(A) Simpson Thacher & Bartlett LLP,
United States counsel for the Borrower, and (B) Kenneth M. Massaroni, General
Counsel of Intermediate Holdings, (ii) Maples and Calder, Cayman Islands counsel
for the Borrower and (iii) local counsel for Intermediate Holdings and the
Borrower in each jurisdiction in which any Subsidiary Loan Party is organized or
where any Mortgaged Property is located, in each case in form and substance
reasonably satisfactory to the Administrative Agent, provided that, if
Intermediate Holdings, the Borrower and the Subsidiary Loan Parties do not, on
or prior to the Second Restatement Effective Date, deliver a favorable written
opinion of local counsel from any jurisdiction other than the United States of
America (including any State thereof and the District of Columbia) and the
Cayman Islands, then such requirement may be satisfied after the Second
Restatement Effective Date in accordance with Section 5.13(a). Each of
Intermediate Holdings and the Borrower hereby requests such counsel to deliver
such opinions.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization or incorporation, existence and good standing of each Loan
Party, the authorization of the execution, delivery and performance of the Loan
Documents by each Loan Party and any other legal matters relating to each Loan
Party or the Loan Documents, all in form and substance reasonably satisfactory
to the Administrative Agent and its counsel, provided that, if Intermediate
Holdings, the Borrower and the Subsidiary Loan Parties do not, on or prior to
the Second Restatement Effective Date, deliver any documents or certificates in
respect of any Subsidiary Loan Party organized under the laws of any
jurisdiction other than the United States of America (including any State
thereof and the District of Columbia) and the Cayman Islands, then such
requirement may be satisfied after the Second Restatement Effective Date in
accordance with Section 5.13(a).

(d) The Administrative Agent shall have received a certificate, dated the Second
Restatement Effective Date and signed by the President, a Vice President or a
Financial Officer of the Borrower, confirming compliance with the conditions set
forth in paragraphs (a) and (b) of Section 4.02.

 

62



--------------------------------------------------------------------------------

(e) The Collateral and Guarantee Requirement shall have been satisfied and the
Administrative Agent shall have received a completed Perfection Certificate
dated the Second Restatement Effective Date and signed by an executive officer
or a Financial Officer of the Borrower, together with all attachments
contemplated thereby, including the results of a search of the Uniform
Commercial Code (or equivalent) filings made with respect to the Loan Parties in
the jurisdictions contemplated by the Perfection Certificate (but, with respect
to the Loan Parties in any jurisdiction, only to the extent determined by the
Administrative Agent, in its reasonable discretion, to be reasonable and
customary in such jurisdiction) and copies of the financing statements (or
similar documents) disclosed by such search and evidence reasonably satisfactory
to the Administrative Agent that the Liens indicated by such financing
statements (or similar documents) are permitted by Section 6.02 or have been or
simultaneously are being released, provided that, if Intermediate Holdings, the
Borrower and the Subsidiary Loan Parties do not, on or prior to the Second
Restatement Effective Date, (i) deliver (or take any actions to perfect the
security interest to be created under) any Foreign Guarantee or any Security
Document required to satisfy the Collateral and Guarantee Requirement and that
would be prepared under and governed by the law of any jurisdiction other than
the United States of America (including any State thereof and the District of
Columbia) and the Cayman Islands, (ii) deliver with respect to any Mortgaged
Property a survey or a survey affidavit of no change or (iii) complete any lien
search contemplated by this paragraph in respect of assets located in any such
jurisdiction referred to in the immediately preceding clause (i), such
requirements may be satisfied after the Second Restatement Effective Date in
accordance with Section 5.13(a).

(f) The Administrative Agent shall have received the Amendment Fees and all
other fees and other amounts (i) in respect of the First Restated Credit
Agreement (including all accrued and unpaid fees set forth in Section 2.11 of
the First Restated Credit Agreement) and (ii) due and payable on or prior to the
Second Restatement Effective Date, including in each case, to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
(including reasonable fees, charges and disbursements of counsel) required to be
reimbursed or paid by Intermediate Holdings or the Borrower under any Loan
Document.

(g) Immediately after giving effect to the reduction in the Commitments to
become effective as of the Second Restatement Effective Date (as contemplated by
the definition of the term “Commitments”), (i) the aggregate Revolving Exposure
shall not exceed $350,000,000 and (ii) the aggregate LC Exposure shall not
exceed $75,000,000.

The Administrative Agent shall notify the Borrower and the Lenders of the Second
Restatement Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the effectiveness of the amendment and
restatement of the First Restated Credit Agreement and of the obligations of the
Lenders to make Loans and of the Issuing Banks to issue Letters of Credit
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 9.02)

 

63



--------------------------------------------------------------------------------

at or prior to 5:00 p.m., New York City time, on May 3, 2009 (and, in the event
such conditions are not so satisfied or waived, the Commitments hereunder shall
terminate at such time).

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Banks to issue, amend, renew
or extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents to which it is a party shall be true and correct in all material
respects on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, except
to the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by
Intermediate Holdings and the Borrower on the date thereof as to the matters
specified in paragraphs (a) and (b) of this Section 4.02. For purposes of the
foregoing, the term “Borrowing” shall not include the continuation or conversion
of Loans in which the aggregate amount of such Loans is not being increased.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each of Intermediate Holdings and the
Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. Intermediate Holdings
will furnish to the Administrative Agent:

(a) within 90 days after the end of each fiscal year of Intermediate Holdings,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young LLP or other independent public

 

64



--------------------------------------------------------------------------------

accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit or any other material qualification or exception) to the
effect that such consolidated financial statements present fairly in all
material respects the consolidated financial condition and results of operations
of Intermediate Holdings, the Borrower and the Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of Intermediate Holdings, its unaudited consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then-elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the consolidated
financial condition and results of operations of Intermediate Holdings, the
Borrower and the Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c) concurrently with any delivery of financial statements under
paragraph (a) or (b) above, a certificate of a Financial Officer of Intermediate
Holdings (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with Sections 6.11 and 6.12, (iii) stating
whether any material change in GAAP or in the application thereof has occurred
since the date of Intermediate Holdings’s audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate and
(iv) identifying any Material Acquisitions that have been consummated by the
Borrower or any Subsidiary since the end of the previous fiscal quarter,
including the date on which each such Material Acquisition was consummated and
the consideration therefor;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Intermediate
Holdings, the Borrower or any Subsidiary with the SEC or with any national
securities exchange not otherwise required to be delivered to the Administrative
Agent pursuant hereto;

(e) promptly following any request therefor, copies of (i) any documents
described in Section 101(k)(1) of ERISA that the Borrower or any of its ERISA
Affiliates have requested with respect to any Multiemployer Plan and (ii) any
notices described in Section 101(l)(1) of ERISA that the Borrower or any of its
ERISA Affiliates have requested with respect to any Plan or Multiemployer Plan,
provided that if the Borrower or any of its ERISA Affiliates have not requested

 

65



--------------------------------------------------------------------------------

such documents or notices from the administrator or sponsor of the applicable
Plan or Multiemployer Plan, Borrower or its ERISA Affiliate(s), as applicable,
shall promptly make a request for such documents or notices from the such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of Intermediate
Holdings, the Borrower or any Subsidiary, or compliance with the terms of any
Loan Document, as the Administrative Agent or any Lender, through the
Administrative Agent, may reasonably request (including information required by
the USA Patriot Act).

Documents required to be delivered pursuant to Section 5.01(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents
or provides a link thereto on the Borrower’s website on the internet at
http://www.seagate.com or (ii) on which such documents are posted on the
Borrower’s behalf on IntraLinks/IntraAgency or another relevant website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent), provided that (A) upon written request by the Administrative Agent, the
Borrower shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender until a written request to cease
delivering paper copies is given by the Administrative Agent and (B) the
Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such documents from
the Administrative Agent and maintaining its copies of such documents.

SECTION 5.02. Notices of Material Events. Intermediate Holdings and the Borrower
will furnish, promptly upon Intermediate Holdings’s or the Borrower’s obtaining
knowledge thereof, to the Administrative Agent written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting Intermediate
Holdings, the Borrower or any Affiliate thereof that, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
material liability of Intermediate Holdings, the Borrower and the Subsidiaries,
taken as a whole;

 

66



--------------------------------------------------------------------------------

(d) the occurrence of any change to the rating of any Indebtedness of the
Borrower by S&P or Moody’s; and

(e) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of Intermediate
Holdings or the Borrower, as applicable, setting forth the details of the event
or development requiring such notice and any action taken or proposed to be
taken with respect thereto.

SECTION 5.03. Information Regarding Collateral.

(a) Intermediate Holdings and the Borrower will furnish to the Administrative
Agent prompt written notice of any change (i) in the corporate name of any Loan
Party that has executed a Security Document, (ii) in the jurisdiction of
incorporation or organization of any Loan Party that has executed a Security
Document, (iii) in the identity or corporate structure of any Loan Party that
has executed a Security Document or (iv) in the Organizational Identification
Number or the Federal Taxpayer Identification Number of any Loan Party that has
executed a Security Document. Intermediate Holdings and the Borrower agree not
to effect or permit any change referred to in the preceding sentence unless all
filings, if any, have been made, or will have been made within the applicable
statutory period, under the Uniform Commercial Code or otherwise that are
required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral for the benefit of the Secured Parties.

(b) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to paragraph (a) of Section 5.01,
Intermediate Holdings shall deliver to the Administrative Agent a certificate of
its Financial Officer (i) setting forth all changes in the information set forth
in the Perfection Certificate or confirming that there has been no change in
such information, in either case since the date of the Perfection Certificate
delivered on the Second Restatement Effective Date or the date of the most
recent certificate delivered pursuant to this Section, and (ii) certifying that
all Uniform Commercial Code financing statements (including fixture filings, as
applicable) or other appropriate filings, recordings or registrations, including
all refilings, rerecordings and reregistrations, containing a description of the
Collateral have been filed of record or have been delivered to the
Administrative Agent for filing in each governmental, municipal or other
appropriate office in each jurisdiction to the extent necessary to protect and
perfect the security interests under the Security Documents for a period of not
less than 18 months after the date of such certificate (except as noted therein
with respect to any continuation statements to be filed within such period).

SECTION 5.04. Existence; Conduct of Business. Each of Intermediate Holdings and
the Borrower will, and will cause each of its subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
(a) its legal existence and (b) the rights, contracts, licenses, permits,
privileges, franchises,

 

67



--------------------------------------------------------------------------------

patents, copyrights, trademarks and trade names used in the conduct of the
business of Intermediate Holdings, the Borrower and the Subsidiaries, except, in
the case of clause (b) of this Section 5.04, to the extent that the failure to
take any such action could not reasonably be expected to have a Material Adverse
Effect, provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 or any
sale of assets permitted under Section 6.05.

SECTION 5.05. Payment of Obligations. Each of Intermediate Holdings and the
Borrower will, and will cause each of its subsidiaries to, pay its Material
Indebtedness and material Tax liabilities, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) Intermediate
Holdings, the Borrower or the applicable Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, (c) such contest
effectively suspends collection of the contested obligation and the enforcement
of any Lien securing such obligation and (d) the failure to make payment pending
such contest could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 5.06. Maintenance of Properties. Each of Intermediate Holdings and the
Borrower will, and will cause each of its subsidiaries to, keep and maintain all
material property necessary to the conduct of the business of Intermediate
Holdings, the Borrower and the Subsidiaries, taken as a whole, in good working
order and condition, ordinary wear and tear excepted.

SECTION 5.07. Insurance. Each of Intermediate Holdings and the Borrower will,
and will cause each of its subsidiaries to, maintain, with financially sound and
reputable insurance companies insurance in such amounts (with no greater risk
retention) and against such risks as are customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations. The Borrower will furnish to the Administrative
Agent, upon request, information in reasonable detail as to the insurance so
maintained.

SECTION 5.08. Casualty and Condemnation. The Borrower will furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of any Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or any part thereof or interest therein under power of eminent
domain or by condemnation or similar proceeding.

SECTION 5.09. Books and Records; Inspection Rights. Each of Intermediate
Holdings and the Borrower will, and will cause each of its subsidiaries to, keep
proper books of record and account in which full, true and correct entries are
made of all material dealings and transactions in relation to its business and
activities. Each of Intermediate Holdings and the Borrower will, and will cause
each of its subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its

 

68



--------------------------------------------------------------------------------

officers and independent accountants, all at such reasonable times and at such
reasonable intervals as may be reasonably requested, provided that any such
visit or inspection by a Lender other than the Administrative Agent shall be
coordinated by (and any request for such a visit or inspection shall be
presented through) the Administrative Agent.

SECTION 5.10. Compliance with Laws. Each of Intermediate Holdings and the
Borrower will, and will cause each of its subsidiaries to, comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 5.11. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for working capital and other general corporate purposes. No
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. Letters of Credit will be issued only to
support obligations of the Borrower or any Subsidiary incurred in the ordinary
course of business.

SECTION 5.12. Additional Subsidiaries. If any additional Subsidiary is formed or
acquired after the Second Restatement Effective Date, Intermediate Holdings and
the Borrower will (a) within ten Business Days after such Subsidiary is formed
or acquired, notify the Administrative Agent and the Lenders thereof and
(b) within 30 Business Days after such Subsidiary is formed or acquired (or, if
such Subsidiary is a Foreign Subsidiary, within 60 Business Days after such
Foreign Subsidiary is formed or acquired, provided that the Collateral and
Guarantee Requirement with respect to any such Foreign Subsidiary shall not be
required to be satisfied prior to the date that is 90 days after the Second
Restatement Effective Date (as such period may be extended in accordance with
Section 5.13(a))), cause the Collateral and Guarantee Requirement to be
satisfied with respect to such Subsidiary (if it is a Subsidiary Loan Party) and
with respect to any Equity Interest in or Indebtedness of such Subsidiary owned
by any Loan Party (to the extent required by the Collateral and Guarantee
Requirement), provided that if the Administrative Agent determines, after
consultation with the Borrower, that (i) such additional Subsidiary providing a
Guarantee would violate the law of the jurisdiction where such Subsidiary is
organized or would result in a material adverse tax consequence to such
additional Subsidiary or (ii) the cost to Intermediate Holdings, the Borrower
and the Subsidiaries of such additional Subsidiary providing a Guarantee would
be excessive in view of the related benefits to be received by the Lenders, then
Intermediate Holdings and the Borrower shall not be required to cause the
Collateral and Guarantee Requirement to be satisfied with respect to such
additional Subsidiary (and such additional Subsidiary shall not be a Subsidiary
Loan Party for purposes of this Agreement and the other Loan Documents).

SECTION 5.13. Further Assurances.

(a) In the event that any requirement set forth in Section 4.01(b),
Section 4.01(c) or Section 4.01(e) has not been satisfied in full on or prior to
the Second Restatement Effective Date, Intermediate Holdings and the Borrower
will, and will cause

 

69



--------------------------------------------------------------------------------

each Subsidiary to, cause such requirement to be satisfied as promptly as
practicable after the Second Restatement Effective Date and, in any event, not
later than (i) in the case of the delivery of any survey or survey affidavit of
no change with respect to any Mortgaged Property, 15 days after the Second
Restatement Effective Date (or such longer period as the Administrative Agent,
in its sole discretion, may permit) and (ii) in all other cases, 90 days after
the Second Restatement Effective Date, provided that, in the Administrative
Agent’s sole discretion, such period referenced in this clause (ii) may be
extended for not more than two additional 30-day periods.

(b) Each of Intermediate Holdings and the Borrower will, and will cause each
Subsidiary Loan Party to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
mortgages, deeds of trust, charges and other documents), that may be required
under any applicable law, or that the Administrative Agent may reasonably
request, to cause the Collateral and Guarantee Requirement to be and remain
satisfied, all at the expense of the Borrower (subject to Section 9.03(a)).
Intermediate Holdings and the Borrower also agree to provide to the
Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents.

(c) If any material assets (including any real property or improvements thereto
or any interest therein) located in any Collateral Jurisdiction are acquired by
Intermediate Holdings, the Borrower or any Subsidiary Loan Party after the
Second Restatement Effective Date (other than assets constituting Collateral
under any Security Document that become subject to the Lien of such Security
Document upon acquisition thereof), Intermediate Holdings and the Borrower will
notify the Administrative Agent, and, if requested by the Administrative Agent,
Intermediate Holdings and the Borrower will cause such assets to be subjected to
a Lien securing the Obligations and will take, and cause the Subsidiary Loan
Parties to take, such actions as shall be necessary or reasonably requested by
the Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (b) of this Section, all at the expense of the Borrower
(subject to Section 9.03(a)); provided, however, that if the Administrative
Agent determines, after consultation with the Borrower, that (i) taking such
security interests in such assets would (x) violate the law of the jurisdiction
in which the assets are located or the law of the jurisdiction where the Person
owning such assets is organized, (y) violate the terms of any material contract
binding on Intermediate Holdings, the Borrower or any Subsidiary (but only to
the extent that the restrictions in all such contracts, taken as a whole, do not
materially limit the Collateral that would otherwise be pledged pursuant to the
Collateral and Guarantee Requirement and this Section 5.13(c) to secure the
Obligations) or (z) result in a material adverse tax consequence to the Loan
Party granting the Lien on such assets or (ii) the cost to Intermediate
Holdings, the Borrower and the Subsidiaries of granting and perfecting a Lien in
such assets would be excessive in view of the related benefits to be received by
the Lenders, then Intermediate Holdings and the Borrower shall not be required
to cause such assets to be subjected to a Lien. Notwithstanding anything in this
paragraph (c) to the contrary, none of Intermediate Holdings, the Borrower or
any Subsidiary shall be required to enter into any

 

70



--------------------------------------------------------------------------------

Security Document that is prepared under and governed by the laws of any
jurisdiction other than a Collateral Jurisdiction or to take any action to
perfect the security interests created under such Security Documents except as
necessary under the laws of the applicable Collateral Jurisdiction in order to
perfect such security interests.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or been terminated and all LC Disbursements
shall have been reimbursed, each of Intermediate Holdings and the Borrower
covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. (a) Each of Intermediate Holdings and the Borrower
will not, and will not permit any of its subsidiaries to, create, incur, assume
or permit to exist any Indebtedness, except:

(i) Indebtedness created under the Loan Documents;

(ii) the Senior Notes and extensions, renewals, refinancings and replacements of
the Senior Notes that do not increase the outstanding principal amount thereof
or result in an earlier maturity date or decreased weighted average life thereof
and that do not contain covenants that are more restrictive from the Borrower’s
perspective than the covenants in effect under this Agreement immediately
following the expiration of the Covenant Relief Period, provided that the
applicable refinancing or replacement Indebtedness need not be incurred
substantially concurrently with the consummation of such refinancing or
replacement so long as (A) such refinancing or replacement Indebtedness is
incurred no earlier than six months prior to the date on which the applicable
Senior Notes are refinanced or replaced, as the case may be, and (B) pending
such refinancing or replacement, the Net Proceeds of such refinancing or
replacement Indebtedness are held by the Administrative Agent pursuant to an
escrow agreement in form and substance reasonably satisfactory to the
Administrative Agent;

(iii) Indebtedness existing on the First Restatement Effective Date and set
forth in Schedule 6.01 and extensions, renewals, refinancings and replacements
of any such Indebtedness that do not increase the outstanding principal amount
thereof or result in an earlier maturity date or decreased weighted average life
thereof, provided that, solely with respect to any refinancing or replacement of
the 6.8% Convertible Senior Notes issued by Maxtor and maturing in 2010 (the
“Maxtor Notes”), the applicable refinancing or replacement Indebtedness need not
be incurred substantially concurrently with the consummation of such refinancing
or replacement so long as (A) such refinancing or replacement Indebtedness is

 

71



--------------------------------------------------------------------------------

incurred no earlier than six months prior to the date on which the Maxtor Notes
are refinanced or replaced, as the case may be, and (B) pending such refinancing
or replacement, the Net Proceeds of such refinancing or replacement Indebtedness
are held by the Administrative Agent pursuant to an escrow agreement in form and
substance reasonably satisfactory to the Administrative Agent;

(iv) Indebtedness (x) of Intermediate Holdings to the Borrower or any
Subsidiary, (y) of the Borrower to Intermediate Holdings or any Subsidiary and
(z) of any Subsidiary (other than any SPE Subsidiary) to Intermediate Holdings,
the Borrower or any other Subsidiary, provided that (A) Indebtedness of any
Subsidiary that is not a Loan Party to Intermediate Holdings, the Borrower or
any Subsidiary Loan Party shall be subject to Section 6.04 and (B) Indebtedness
of the Borrower to Intermediate Holdings or any Subsidiary and Indebtedness of
Intermediate Holdings or any Subsidiary Loan Party to any Subsidiary that is not
a Subsidiary Loan Party shall be subordinated to the Obligations on terms
reasonably satisfactory to the Administrative Agent;

(v) Guarantees (x) by Intermediate Holdings or the Borrower of Indebtedness or
Permitted Obligations of any Subsidiary, (y) by the Borrower of Indebtedness or
Permitted Obligations of Intermediate Holdings and (z) by any Subsidiary of
Indebtedness or Permitted Obligations of Intermediate Holdings or the Borrower
or any other Subsidiary, provided that (A) such Indebtedness or Permitted
Obligations is otherwise permitted hereunder, (B) Guarantees by Intermediate
Holdings, the Borrower or any Subsidiary Loan Party of Indebtedness of any
Subsidiary that is not a Loan Party shall be subject to Section 6.04,
(C) Guarantees permitted under this clause (v) shall be subordinated to the
Obligations of the applicable Subsidiary to the same extent, if any, and on the
same terms as the Indebtedness so Guaranteed is subordinated to the Obligations
and (D) none of the Indebtedness for borrowed money incurred pursuant to clause
(ii), (iii) or (ix) of this Section 6.01(a) shall be Guaranteed by any
Subsidiary, unless such Subsidiary is a Loan Party that has Guaranteed the
Obligations pursuant to a Guarantee Agreement;

(vi) Indebtedness of Intermediate Holdings, the Borrower or any Subsidiary in
respect of workers’ compensation claims, self-insurance obligations, performance
bonds, surety, appeal or similar bonds and completion guarantees provided by the
Borrower and the Subsidiaries in the ordinary course of their business, provided
that upon the incurrence of Indebtedness with respect to reimbursement type
obligations regarding workers’ compensation claims, such obligations are
reimbursed within 30 days following such incurrence;

(vii) Indebtedness of Intermediate Holdings, the Borrower or any Subsidiary
representing deferred compensation to employees of Intermediate Holdings, the
Borrower or any Subsidiary incurred in the ordinary course of business of
Intermediate Holdings, the Borrower or the applicable Subsidiary, consistent
with the historical practices of Intermediate Holdings, the Borrower or such
Subsidiary;

 

72



--------------------------------------------------------------------------------

(viii) drawings under Overdraft Facilities, provided that any drawing that is
not repaid in full on the Business Day following the day that such drawing was
made shall not be permitted by this clause (viii);

(ix) other Indebtedness, provided that at the time of any incurrence of
Indebtedness pursuant to this clause (ix), after giving effect to such
incurrence, the aggregate principal amount of all Indebtedness outstanding
pursuant to this clause (ix) shall not exceed (A) with respect to any incurrence
of Indebtedness during the Covenant Relief Period, an amount that is equal to 5%
of Consolidated Total Assets as of the end of the most recently completed fiscal
quarter of Intermediate Holdings and (B) with respect to any incurrence of
Indebtedness after the expiration of the Covenant Relief Period, an amount that
is equal to 10% of Consolidated Total Assets as of the end of the most recently
completed fiscal quarter of Intermediate Holdings, provided further that (x) any
such Indebtedness for borrowed money incurred pursuant to this clause (ix) shall
mature no earlier than the date that is six months after the Maturity Date and
(y) the weighted average life to maturity of any such Indebtedness incurred
pursuant to this clause (ix) shall exceed the remaining life to Maturity of the
Commitments by a period of not less than six months; and

(x) any Permitted Receivables Financing.

Notwithstanding anything in this Section 6.01(a) to the contrary, the aggregate
principal amount of Indebtedness (other than Indebtedness incurred pursuant to
clause (iv) of this Section 6.01(a)) incurred by Subsidiaries that have not
entered into one or more Security Documents that create a security interest in
all or substantially all the tangible and intangible assets (including Equity
Interests in other Subsidiaries of such Subsidiary Loan Party) shall not exceed
$100,000,000 at any time outstanding.

(b) Each of Intermediate Holdings and the Borrower will not, and will not permit
any of its subsidiaries to, issue any preferred Equity Interests, except that
Intermediate Holdings may issue preferred shares or other preferred Equity
Interests that do not require mandatory cash dividends (other than Cash-Pay
Preferred Equity that is issued in accordance with Section 6.01(a)) or
redemptions and do not provide for any right on the part of the holder to
require redemption, repurchase or repayment thereof, in each case prior to the
date that is 91 days after September 19, 2011.

SECTION 6.02. Liens. Each of Intermediate Holdings and the Borrower will not,
and will not permit any of its subsidiaries to, create, incur, assume or permit
to exist any Lien on any property or asset now owned or hereafter acquired by
it, or assign or sell any income or revenues (including accounts receivable) or
rights in respect thereof, except:

(a) Permitted Encumbrances and Liens created under the Loan Documents;

 

73



--------------------------------------------------------------------------------

(b) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the First Restatement Effective Date and set forth in Schedule 6.02, provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations that it secures on the First Restatement Effective Date and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(c) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of setoff or similar rights;

(d) Liens in favor of a landlord on leasehold improvements in leased premises;

(e) Liens arising from Permitted Investments described in clause (d) of the
definition of the term Permitted Investments;

(f) Liens arising under any Permitted Receivables Financing;

(g) other Liens on the Collateral securing (i) Indebtedness incurred pursuant to
Section 6.01(a)(ix) and (ii) Indebtedness incurred to refinance the Senior Notes
and/or the Maxtor Notes in accordance with Sections 6.01(a)(ii) and
6.01(a)(iii), respectively, provided that, in each case, (A) such Liens are
junior to the Liens securing the Obligations and, in the case of Indebtedness
for borrowed money, subject to an intercreditor agreement on terms and
conditions reasonably satisfactory to the Administrative Agent, and (B) the
aggregate principal amount of Indebtedness for borrowed money secured pursuant
to this clause (g) at any time outstanding (taken together with any such
Indebtedness for borrowed money secured pursuant to Section 6.02(h) at such time
outstanding) shall not exceed the Permitted Secured Debt Amount at such time;

(h) Liens not otherwise permitted by this Section to the extent that the
aggregate principal amount of the obligations secured thereby does not exceed
$75,000,000 at any time outstanding, provided that the aggregate principal
amount of Indebtedness for borrowed money secured pursuant to this clause (h) at
any time outstanding (taken together with any such Indebtedness for borrowed
money secured pursuant to Section 6.02(g) at such time outstanding) shall not
exceed the Permitted Secured Debt Amount at such time; and

(i) Liens arising in the ordinary course of business of Intermediate Holdings,
the Borrower and the Subsidiaries in metals leased to Intermediate Holdings, the
Borrower or any Subsidiary under any Platinum Lease.

SECTION 6.03. Fundamental Changes. (a) Neither Intermediate Holdings nor the
Borrower will, and will not permit any of their respective subsidiaries to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with Intermediate Holdings, the Borrower or any of
their respective subsidiaries, or liquidate or dissolve, nor will Intermediate
Holdings or the Borrower sell,

 

74



--------------------------------------------------------------------------------

transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all the assets of the Borrower and the
Subsidiaries, taken as a whole (whether directly or through the sale, transfer,
lease or other disposition of the assets of one or more Subsidiaries), except
that, if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing, (i) any Person may merge with
Intermediate Holdings or the Borrower in a transaction in which the surviving
entity is a Person organized or existing under the laws of the United States of
America, any State thereof, the District of Columbia or the Cayman Islands and,
if such surviving entity is not Intermediate Holdings or the Borrower, as the
case may be, such Person expressly assumes, in writing, all the obligations of
Intermediate Holdings or the Borrower, as the case may be, under the Loan
Documents, (ii) any Person may merge into any Subsidiary in a transaction in
which the surviving entity is a Subsidiary and (if any party to such merger is a
Subsidiary Loan Party) is a Subsidiary Loan Party and (iii) any Subsidiary may
liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders, provided that any such merger
involving a Person that is not a wholly owned Subsidiary of the Borrower
immediately prior to such merger shall not be permitted unless also permitted by
Sections 6.04 and 6.08.

(b) Each of Intermediate Holdings and the Borrower will not, and will not permit
any of its subsidiaries to, engage to any material extent in any business other
than (i) businesses of the type conducted by Intermediate Holdings, the Borrower
and the Subsidiaries on the date of execution of this Agreement and businesses
reasonably related, ancillary or complementary thereto and (ii) in the case of
the SPE Subsidiaries, Permitted Receivables Financings.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. Each of
Intermediate Holdings and the Borrower will not, and will not permit any of its
subsidiaries to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a wholly-owned Subsidiary of the Borrower prior to
such merger) any Equity Interests in or evidences of Indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit (any of the foregoing, an “Investment”), except:

(a) Permitted Investments;

(b) investments existing on the First Restatement Effective Date hereof and set
forth on Schedule 6.04;

(c) investments by Intermediate Holdings, the Borrower and the Subsidiaries, in
Equity Interests in each other (other than in any SPE Subsidiary), provided that
(i) any such Equity Interests held by Intermediate Holdings, the Borrower or a
Subsidiary Loan Party shall, to the extent required by the Collateral and
Guarantee Requirement, be pledged pursuant to the applicable Security

 

75



--------------------------------------------------------------------------------

Document and (ii) no investment may be made pursuant to this clause (c) by a
Loan Party in the Equity Interests of a Subsidiary that is not a Loan Party
unless such investment is being made in the ordinary course of business of
Intermediate Holdings, the Borrower and the Subsidiaries;

(d) loans or advances (x) made by Intermediate Holdings to the Borrower or any
Subsidiary (other than any SPE Subsidiary), (y) made by the Borrower to any
Subsidiary (other than any SPE Subsidiary) and (z) made by any Subsidiary to
Intermediate Holdings, the Borrower or any other Subsidiary (other than any SPE
Subsidiary), provided that (i) any such loans and advances made by Intermediate
Holdings, the Borrower or a Subsidiary Loan Party shall, to the extent required
by the Collateral and Guarantee Requirement, be evidenced by a promissory note
and (subject to applicable law) be pledged pursuant to the applicable Security
Document and (ii) no loan or advance may be made pursuant to this clause (d) by
a Loan Party to a Subsidiary that is not a Loan Party unless such loan or
advance is being made in the ordinary course of business of Intermediate
Holdings, the Borrower and the Subsidiaries;

(e) Guarantees constituting Indebtedness permitted by Section 6.01 and
Guarantees of Permitted Obligations permitted by Section 6.01, provided that no
Guarantee may be made pursuant to this clause (e) by any Loan Party of the
Indebtedness of any Subsidiary that is not a Loan Party unless such Guarantee is
being made in the ordinary course of business of Intermediate Holdings, the
Borrower and the Subsidiaries;

(f) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(g) any investments in or loans to any other Person received as non-cash
consideration for sales, transfers, leases and other dispositions permitted by
Section 6.05;

(h) Guarantees by Intermediate Holdings, the Borrower and the Subsidiaries of
leases other than Capital Lease Obligations entered into by any Subsidiary as
lessee;

(i) extensions of credit in the nature of accounts receivable or notes
receivable in the ordinary course of business;

(j) investments in payroll, travel and similar advances to cover matters that
are expected at the time of such advances ultimately to be treated as expenses
for accounting purposes and that are made in the ordinary course of business;

(k) investments in or acquisitions of stock, obligations or securities received
in settlement of debts created in the ordinary course of business and owing to
Intermediate Holdings, the Borrower or any Subsidiary or in satisfaction of
judgments;

 

76



--------------------------------------------------------------------------------

(l) investments in the form of Swap Agreements permitted under Section 6.06;

(m) investments, loans, advances, guarantees and acquisitions resulting from a
foreclosure by Intermediate Holdings, the Borrower or any Subsidiary with
respect to any secured investment or other transfer of title with respect to any
secured investment in default;

(n) investments, loans, advances, guarantees and acquisitions the consideration
for which consists solely of shares of common stock of Intermediate Holdings;

(o) investments arising as a result of any Permitted Receivables Financing;

(p) other Investments, provided that (i)(A) no Default has occurred and is
continuing or would result from any such Investment, (B) in the case of any such
Investment in an amount that exceeds $100,000,000, Intermediate Holdings is in
compliance, on a pro forma basis after giving effect to any such Investment
(after giving effect to any reduction in operating expenses permitted to be
included for this purpose in the calculation set forth in the definition of the
term Consolidated EBITDA), with the covenants contained in Section 6.11 and
Section 6.12 recomputed as of the last day of the most recently ended fiscal
quarter of Intermediate Holdings for which financial information is available,
as if such Investment (and any related incurrence or repayment of Indebtedness,
with any new Indebtedness being deemed to be amortized over the applicable
testing period in accordance with its terms) had occurred on the first day of
each relevant period for testing such compliance and (C) in the case of any such
Investment in an amount that exceeds $100,000,000, the Administrative Agent
shall have received a certificate from a Financial Officer of Intermediate
Holdings that certifies compliance with clauses (i)(A) and (i)(B) above,
together with all relevant financial information for the Person or assets to be
acquired and reasonably detailed calculations demonstrating compliance with the
requirement set forth in clause (i)(B) above, and (ii) in the case of
Investments made during any Non-Investment Grade Period, after giving effect to
such Investment and any related Borrowing, the Liquidity Amount shall not be
less than $800,000,000; and

(q) prepayments or advances to vendors or suppliers of semiconductors in
connection with any guarantee of supply by, or to fund the expansion of supply
capacity by, such vendor or supplier, in an aggregate amount not to exceed
$50,000,000 at any one time outstanding.

SECTION 6.05. Asset Sales. Each of Intermediate Holdings and the Borrower will
not, and will not permit any of its subsidiaries to, sell, transfer, lease or
otherwise dispose of any asset, including any Equity Interest owned by it, nor
will Intermediate Holdings or the Borrower permit any of its subsidiaries to
issue any additional Equity Interests in such Subsidiary (other than any
Subsidiary issuing directors’ qualifying shares or issuing Equity Interests to
Intermediate Holdings, the Borrower or any Subsidiary in compliance with
Section 6.04(c)), except:

(a) sales of inventory, used or surplus equipment and Permitted Investments in
the ordinary course of business and periodic clearance of aged inventory;

 

77



--------------------------------------------------------------------------------

(b) sales, transfers and other dispositions of Equity Interests to Intermediate
Holdings, the Borrower or any Subsidiary (other than any SPE Subsidiary),
provided that any such sale, transfer or other disposition involving a
Subsidiary that is not a Subsidiary Loan Party (to the extent that such sale,
transfer or other disposition is not made in the ordinary course of business of
Intermediate Holdings, the Borrower and the Subsidiaries) shall be made in
compliance with Section 6.08;

(c) sales of assets received by Intermediate Holdings, the Borrower or any
Subsidiary upon the exercise of a power of sale or foreclosure by Intermediate
Holdings, the Borrower or any Subsidiary with respect to any secured investment
or other transfer of title with respect to any secured investment in default;

(d) licensing and cross-licensing arrangements entered into in the ordinary
course of business of Intermediate Holdings, the Borrower or any Subsidiary
involving any technology or other intellectual property of Intermediate
Holdings, the Borrower or such Subsidiary;

(e) sales, transfers and other dispositions to Intermediate Holdings, the
Borrower or any Subsidiary, provided that any such sale, transfer or other
disposition involving a Subsidiary that is not a Subsidiary Loan Party (to the
extent that such sale, transfer or other disposition is not made in the ordinary
course of business of Intermediate Holdings, the Borrower and the Subsidiaries)
shall be made in compliance with Section 6.08;

(f) sales, transfers and other dispositions of Receivables and Related Assets
pursuant to any Permitted Receivables Financing;

(g) sales, transfers and other dispositions that are not permitted by any other
clause of this Section 6.05, provided that the aggregate fair market value of
all assets sold, transferred or otherwise disposed of in reliance upon this
clause (g) shall not exceed during any fiscal year of Intermediate Holdings the
amount that is equal to 10% of Consolidated Total Assets as of the end of the
immediately preceding fiscal year of Intermediate Holdings;

(h) licensing of assets that constitute technology or other intellectual
property to joint ventures in connection with investments permitted by
Section 6.04;

(i) sales of assets pursuant to a transaction permitted by Section 6.03(a);

 

78



--------------------------------------------------------------------------------

(j) sale and leaseback transactions entered into in the ordinary course of
business of Intermediate Holdings, the Borrower and the Subsidiaries involving
the sale and subsequent leaseback pursuant to a Platinum Lease of platinum or
other precious metals, so long as such sale is consummated substantially
simultaneously with the acquisition of the platinum or other precious metals so
sold; and

(k) the issuance of Equity Interests by i365 Inc. pursuant to employee stock
plans approved in good faith by the board of directors of i365 Inc.,

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (b) or (e) above) shall be made for
fair market value and (except in the case of a transfer made pursuant to clause
(b) (unless the transfer is from a Loan Party to a Subsidiary that is not a Loan
Party in a transaction not in the ordinary course of business of Intermediate
Holdings, the Borrower and the Subsidiaries), (c), (d), (e) (unless the transfer
is from a Loan Party to a Subsidiary that is not a Loan Party in a transaction
not in the ordinary course of business of Intermediate Holdings, the Borrower
and the Subsidiaries), (f), (h), (i) or (k) above) for consideration of at least
75% cash.

SECTION 6.06. Swap Agreements. Each of Intermediate Holdings and the Borrower
will not, and will not permit any of its subsidiaries to, enter into any Swap
Agreement, except (a) Swap Agreements entered into to hedge or mitigate risks to
which Intermediate Holdings, the Borrower or any Subsidiary has actual exposure
(other than those in respect of Equity Interests of Intermediate Holdings, the
Borrower or any Subsidiary) and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of Intermediate
Holdings, the Borrower or any Subsidiary, provided that Intermediate Holdings,
the Borrower and the Subsidiaries may enter into Swap Agreements in respect of
Equity Interests in Intermediate Holdings providing for payments to current or
former directors, officers or employees of Intermediate Holdings, the Borrower
and the Subsidiaries or their heirs or estates (and may make such payments), in
the same circumstances and amounts that Intermediate Holdings, the Borrower and
the Subsidiaries are then permitted to make Restricted Payments to such current
or former directors, officers or employees pursuant to Section 6.07, and any
payments made pursuant to this proviso during any fiscal year shall be deemed to
reduce the amount of Restricted Payments available during such fiscal year under
Section 6.07.

SECTION 6.07. Restricted Payments. The Borrower will not, and Intermediate
Holdings and the Borrower will not permit any of their respective subsidiaries
to, declare or make, or agree to pay or make, directly or indirectly, any
Restricted Payment, except:

(a) the Borrower and the Subsidiaries may declare and pay dividends ratably with
respect to their Equity Interests payable solely in additional shares of their
Equity Interests;

 

79



--------------------------------------------------------------------------------

(b) the Subsidiaries may declare and pay dividends or distributions ratably with
respect to their Equity Interests;

(c) after the expiration of the Covenant Relief Period, other Restricted
Payments consisting of redemptions and repurchases in an aggregate amount not to
exceed $500,000,000;

(d) other Restricted Payments consisting of cash dividends and cash return of
capital distributions in an amount not to exceed (i) during the Covenant Relief
Period, $45,000,000 in the aggregate and (ii) after the expiration of the
Covenant Relief Period, $300,000,000 in any four consecutive fiscal quarter
period; and

(e) other Restricted Payments made after the expiration of the Covenant Relief
Period and not otherwise permitted under this Section 6.07, provided that, after
giving effect to each such Restricted Payment and any related Borrowing, the
Liquidity Amount shall not be less than $800,000,000; provided further that,
during the Covenant Relief Period, Restricted Payments of the type referred to
in clause (b) of the definition thereof may be made pursuant to any Deferred
Compensation Plan (or any amendment thereto approved in good faith by the board
of directors of Intermediate Holdings, the Borrower or the applicable
Subsidiary).

SECTION 6.08. Transactions with Affiliates. Each of Intermediate Holdings and
the Borrower will not, and will not permit any of its subsidiaries to, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) transactions that are at
prices and on terms and conditions not less favorable to Intermediate Holdings,
the Borrower or such Subsidiary than could be obtained on an arm’s-length basis
from unrelated third parties, (b) transactions between or among Intermediate
Holdings, the Borrower and the Subsidiary Loan Parties (and, if the applicable
transaction is a transaction in the ordinary course of business of Intermediate
Holdings, the Borrower and the applicable Subsidiary, any other Subsidiary
(other than a SPE Subsidiary)) not involving any other Affiliate, (c) any
issuance of securities, or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment arrangements, stock
options and stock ownership plans approved by the board of directors of
Intermediate Holdings, the Borrower or any Subsidiary, (d) the grant of stock
options or similar rights to officers, employees, consultants and directors of
Intermediate Holdings, the Borrower or any Subsidiary pursuant to plans approved
by the board of directors of Intermediate Holdings, the Borrower or, in the case
of any such grant to an officer, employee, consultant or director of any
Subsidiary, such Subsidiary and the payment of amounts or the issuance of
securities pursuant thereto and (e) Restricted Payments permitted by
Section 6.07.

SECTION 6.09. Restrictive Agreements. Each of Intermediate Holdings and the
Borrower will not, and will not permit any of its subsidiaries to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that

 

80



--------------------------------------------------------------------------------

prohibits, restricts or imposes any condition upon (a) the ability of
Intermediate Holdings, the Borrower or any Subsidiary to create, incur or permit
to exist any Lien upon any of its property or assets to secure the obligations
of Intermediate Holdings and the Borrower under the Loan Documents or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to
Intermediate Holdings, the Borrower or any other Subsidiary or to Guarantee
Indebtedness of Intermediate Holdings, the Borrower or any other Subsidiary,
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law or any Loan Document, (ii) the foregoing shall not apply to
restrictions and conditions existing on the First Restatement Effective Date
imposed by any Senior Note Document or identified on Schedule 6.09 (or to any
extension, renewal, refinancing or replacement thereof so long as the
restrictions and conditions so imposed do not limit in any material respect the
ability of Intermediate Holdings, the Borrower or any Subsidiary to provide the
Guarantees and to grant the security interests, in each case in support of the
Obligations, that would otherwise be required under this Agreement or any other
Loan Document), (iii) the foregoing shall not apply to customary restrictions
and conditions contained in agreements relating to the sale of any Subsidiary
pending such sale, provided such restrictions and conditions apply only to such
Subsidiary and such sale is permitted hereunder, (iv) the foregoing shall not
apply to customary restrictions on or customary conditions to the payment of
dividends or other distributions on, or the creation of Liens over, Equity
Interests owned by Intermediate Holdings, the Borrower or any Subsidiary in any
joint venture or like enterprise that is not a Subsidiary contained in the
constitutive documents of such joint venture or enterprise, (v) the foregoing
shall not apply to restrictions or conditions imposed by any agreement relating
to Indebtedness permitted by this Agreement (in addition to that permitted by
clause (ii) above) if such restrictions or conditions apply only to the property
or assets securing such Indebtedness (in the case of clause (a) of the
foregoing) and/or only to the Subsidiary incurring such Indebtedness or its
subsidiaries (in the case of clause (b) of the foregoing), (vi) clause (a) of
the foregoing shall not apply to customary provisions in leases or licenses (or
sublicenses) of intellectual or similar property restricting the assignment,
subletting or transfer thereof, (vii) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to any
Permitted Receivables Financing, provided that such restrictions or conditions
apply only to the Receivables and the Related Assets that are the subject of
such Permitted Receivables Financing, and (viii) the foregoing shall not apply
to customary restrictions or conditions imposed on any SPE Subsidiary pursuant
to any Permitted Receivables Financing.

SECTION 6.10. Amendment of Material Documents. Neither Intermediate Holdings nor
the Borrower will, nor will Intermediate Holdings and the Borrower permit any of
their respective subsidiaries to, amend, modify or waive any of its rights under
(a) its certificate of incorporation, by-laws, memorandum or articles of
association or other organizational documents or (b) any Senior Note Document,
except to the extent that such amendments, modifications or waivers,
individually and in the aggregate, would not reasonably be expected to have a
Material Adverse Effect or be materially adverse to the Lenders.

 

81



--------------------------------------------------------------------------------

SECTION 6.11. Fixed Charge Coverage Ratio. Intermediate Holdings will not
permit, as of the last day of any fiscal quarter of Intermediate Holdings, the
ratio of (a) the sum of (i) Consolidated EBITDA for the period of four
consecutive fiscal quarters ending on the last day of such fiscal quarter plus
(ii) the sum of (A) the amount of cash held by Intermediate Holdings, the
Borrower and the Subsidiaries and (B) the carrying value of Permitted
Investments that would be reflected as cash or short-term investments on a
consolidated balance sheet of Intermediate Holdings on such date, minus
(iii) the aggregate principal amount of Loans outstanding on such date to
(b) Consolidated Fixed Charges for such period of four consecutive fiscal
quarters (the “Fixed Charge Coverage Ratio”) to be less than 1.50 to 1.00.

SECTION 6.12. Net Leverage Ratio. Intermediate Holdings will not permit the Net
Leverage Ratio to exceed (i) 1.80 to 1.00 as of the last day of the fiscal
quarter of Intermediate Holdings ending July 3, 2009, (ii) 2.65 to 1.00 as of
the last day of the fiscal quarter of Intermediate Holdings ending October 2,
2009, (iii) 1.80 to 1.00 as of the last day of the fiscal quarter of
Intermediate Holdings ending January 1, 2010, and (iv) 1.50 to 1.00 as of the
last day of any subsequent fiscal quarter of Intermediate Holdings.

SECTION 6.13. Minimum Liquidity. (a) Intermediate Holdings will not permit the
aggregate amount of cash, cash equivalents and short-term investments that would
be reflected as cash, cash equivalents or short-term investments on a
consolidated balance sheet of Intermediate Holdings, prepared in accordance with
GAAP, held by Intermediate Holdings, the Borrower and the Subsidiaries (other
than the SPE Subsidiaries) and not subject to any Liens (other than Liens
securing the Obligations that are created under the Loan Documents) as of the
last day of any calendar month during the Covenant Relief Period to be less than
the sum of (i) $600,000,000 plus (ii) 65% of the Net Proceeds (not to exceed
$150,000,000 in the aggregate) from all Permitted Receivables Financings in the
form of an asset-backed commercial paper program or any other
similarly-structured receivables financing program consummated on and after the
Second Restatement Effective Date and prior to the last day of such calendar
month, and the Administrative Agent shall have received, as of the last day of
such calendar month, a certificate of a Financial Officer of Intermediate
Holdings certifying that Intermediate Holdings is in compliance with this
Section 6.13(a) for such calendar month.

(b) After the expiration of the Covenant Relief Period, Intermediate Holdings
will not permit the Liquidity Amount to be less than $500,000,000 at any time.

SECTION 6.14. Repayment of Certain Indebtedness. Each of Intermediate Holdings
and the Borrower will not, and will not permit any of their respective
subsidiaries to, make or agree to pay or make, directly or indirectly, any
payment of or in respect of principal of any Senior Notes that mature after the
Maturity Date, or any payment in cash, including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancelation or termination of any such Senior Notes, or any other payment that
has a substantially similar effect to any of the foregoing, in each case using
an aggregate amount in cash in excess of (x) $50,000,000 during the Covenant
Relief Period and (y) $200,000,000 after the Second

 

82



--------------------------------------------------------------------------------

Restatement Effective Date and prior to the Maturity Date, other than (i) any
such payment funded with the Net Proceeds from the issuance of Equity Interests
by Intermediate Holdings (to the extent that such proceeds are not otherwise
utilized), (ii) refinancings of Indebtedness to the extent permitted by
Section 6.01 and (iii) annual sinking fund payments required under the indenture
for the 2.375% Convertible Senior Notes due August 2012 issued by Maxtor (the
“Maxtor 2012 Notes”), provided that, in lieu of any direct cash payment in
respect of such sinking fund obligation, the Borrower or any Subsidiary may
purchase Maxtor 2012 Notes in an aggregate amount equal to all or a portion of
such payment and contribute such amount of Maxtor 2012 Notes to the trustee
under such indenture for purposes of satisfying such sinking fund obligation.

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in paragraph (a) of this
Section 7.01) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five days;

(c) any representation or warranty made or deemed made by or on behalf of
Intermediate Holdings, the Borrower or any Subsidiary in or in connection with
any Loan Document or any amendment or modification thereof or waiver thereunder,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

(d) Intermediate Holdings or the Borrower shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.02(a), Section 5.04
(with respect to the existence of Intermediate Holdings or the Borrower),
Section 5.11 or Section 5.13(a) or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
paragraph (a), (b) or (d) of this Section 7.01), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender);

 

83



--------------------------------------------------------------------------------

(f) Intermediate Holdings, the Borrower or any Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
after giving effect to any applicable grace period with respect thereto;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due or any Permitted Receivables Financing terminating (except
voluntary terminations) prior to its scheduled maturity or that enables or
permits the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due or
any Permitted Receivables Financing to be terminated, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity, provided that this paragraph (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Intermediate Holdings, the Borrower or, subject to Section 7.02, any
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator, liquidator or similar official for
Intermediate Holdings, the Borrower or, subject to Section 7.02, any Subsidiary
or for a substantial part of its assets, and, in any such case, such proceeding
or petition shall continue undismissed for 60 days or an order or decree
approving or ordering any of the foregoing shall be entered;

(i) Intermediate Holdings, the Borrower or, subject to Section 7.02, any
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking dissolution, winding-up, liquidation, reorganization or other relief
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in paragraph (h) of this Section 7.01, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator,
liquidator or similar official for Intermediate Holdings, the Borrower or,
subject to Section 7.02, any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

 

84



--------------------------------------------------------------------------------

(j) Intermediate Holdings, the Borrower or, subject to Section 7.02, any
Subsidiary shall become unable, admit in writing its inability or fail generally
to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 (net of amounts covered by insurance as to which the
insurer has admitted liability in writing) shall be rendered against
Intermediate Holdings, the Borrower, any Subsidiary or any combination thereof
and the same shall remain undischarged for a period of 30 consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of
Intermediate Holdings, the Borrower or any Subsidiary to enforce any such
judgment;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(m) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on Collateral having, in the aggregate, a value in excess of $10,000,000, with
the priority required by the applicable Security Document, except as a result of
(i) the sale or other disposition of the applicable Collateral in a transaction
permitted under the Loan Documents, (ii) any action taken by the Administrative
Agent to release any such Lien in compliance with the provisions of this
Agreement or any other Loan Document or (iii) the Administrative Agent’s failure
to maintain possession of any stock or share certificates, promissory notes or
other instruments delivered to it under the applicable Security Document or to
file properly (A) Uniform Commercial Code financing statements or comparable
filings delivered to it for filing under the Security Documents or (B) Uniform
Commercial Code continuation statements or comparable filings necessary to
maintain perfection;

(n) a Change in Control shall occur; or

(o) any Guarantee under any Guarantee Agreement for any reason shall cease to be
in full force and effect (other than in accordance with its terms), or any Loan
Party shall deny in writing that it has any further liability under such
Guarantee Agreement (other than as a result of the discharge of such Loan Party
in accordance with the terms of the Loan Documents);

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) of this Section 7.01), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to

 

85



--------------------------------------------------------------------------------

be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in paragraph (h) or (i) of this Section 7.01,
the Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.

SECTION 7.02. Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether a Default has occurred under paragraph (h), (i) or (j) of
Section 7.01, any reference in any such clause to any Subsidiary shall be deemed
not to include any Subsidiary affected by any event or circumstance referred to
in any such clause that did not, as of the last day of the fiscal quarter of
Intermediate Holdings most recently ended, have assets with a value in excess of
5.0% of the Consolidated Total Assets as of such date, provided that if it is
necessary to exclude more than one Subsidiary from clause (h), (i) or (j) of
Section 7.01 pursuant to this Section 7.02 in order to avoid a Default
thereunder, all excluded Subsidiaries shall be considered to be a single
consolidated Subsidiary for purposes of determining whether the condition
specified above is satisfied.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto. Except to the extent
expressly provided in this Article VIII, the provisions of this Article VIII are
solely for the benefit of the Administrative Agent, the Lenders and the Issuing
Banks, and the Borrower shall not have rights as a third party beneficiary of
any of such provisions.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with Intermediate Holdings, the Borrower or any
Subsidiary or other Affiliate thereof as if it were not the Administrative Agent
hereunder.

 

86



--------------------------------------------------------------------------------

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
or believed by the Administrative Agent in good faith to be necessary under the
circumstances as provided in Section 9.02), and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to Intermediate Holdings, the Borrower or any Subsidiary that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or wilful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by Intermediate
Holdings, the Borrower or a Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
thereunder or in connection therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Loan Document or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent or otherwise authenticated by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any of and all its duties and exercise its rights and powers by or
through their respective

 

87



--------------------------------------------------------------------------------

Related Parties. The exculpatory provisions of this Article VIII shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

In determining compliance with any condition hereunder to the making of a Loan,
or the issuance, amendment, renewal or extension of a Letter of Credit, that by
its terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or such Issuing Bank prior to the making
of such Loan or the issuance, amendment, renewal or extension of such Letter of
Credit.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time upon
notice to the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, subject to the approval
of the Borrower (which approval shall not be unreasonably withheld), to appoint
a successor. If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent that shall be a bank with an office in
New York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from all its duties and obligations under the Loan
Documents in its capacity as Administrative Agent. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article VIII and Section 9.03 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon any Loan Document or any related agreement or any document
furnished thereunder.

Notwithstanding anything herein to the contrary, none of the Joint Arrangers,
Sole Bookrunner, Syndication Agent or Co-Document Agents listed on the

 

88



--------------------------------------------------------------------------------

cover page hereof shall have any powers, duties or responsibilities under any
Loan Document, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an Issuing Bank hereunder.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(a) if to Intermediate Holdings or the Borrower, to it at 920 Disc Drive, Scotts
Valley, California 95066, Attention of Richard Caloca (Telecopy
No. (831) 439-2353);

(b) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin, 10th Floor, Houston, Texas 77002, Attention
of Sofia Basraoui (Telecopy No. (713) 750-3609), with copies to JPMorgan, 270
Park Avenue, New York, New York 10017, Attention of Sharon Bazbaz (Telecopy No.
(212) 270-5127);

(c) if to an Issuing Bank other than the Administrative Agent, to it at the
address or telecopy number set forth separately in writing; and

(d) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. Notices and
other communications to the Lenders and any Issuing Bank hereunder may also be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or any Issuing Bank pursuant to Article II if such Lender or the
applicable Issuing Bank, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications (it being
understood and agreed that the Borrower may deliver information required by
Sections 5.01(c) and 6.13(a) to the Administrative Agent by electronic mail at
Covenant.Compliance@jpmorgan.com). All notices and other communications given to
any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been given on the date of receipt.

 

89



--------------------------------------------------------------------------------

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power under any
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders under the Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 9.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or the issuance, amendment,
renewal or extension of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time. No
notice or demand on Intermediate Holdings or the Borrower in any case shall
entitle Intermediate Holdings or the Borrower to any other or further notice or
demand in similar or other circumstances.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
Intermediate Holdings, the Borrower and the Required Lenders or, in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by each Loan Party party thereto, and the Administrative Agent, in
each case with the consent of the Required Lenders, provided that no such
agreement shall (i) increase the Commitment of any Lender without the written
consent of such Lender, (ii) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender directly affected thereby,
(iii) postpone the final maturity of any Loan or the required date of
reimbursement of any LC Disbursement, or any required date for the payment of
any interest or fees payable hereunder, or reduce the amount of, waive or excuse
any such required payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.17(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section 9.02 or the percentage
set forth in the definition of the term “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (vi) release any Loan Party from its Guarantee under the applicable
Guarantee Agreement (except as expressly provided in such Guarantee Agreement),
or limit its liability in respect of such Guarantee, without the written consent
of each Lender, (viii) change the definition of the term “Interest Period” to
permit the Borrower to select

 

90



--------------------------------------------------------------------------------

interest periods of 9 or 12 months for Eurodollar Borrowings without the written
consent of each Lender affected thereby or (ix) except as otherwise provided in
the Security Documents, release all or substantially all the Collateral from the
Liens of the Security Documents, without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or any Issuing Bank under this
Agreement or any other Loan Document without the prior written consent of the
Administrative Agent or such Issuing Bank, as the case may be. In connection
with any proposed amendment, modification, waiver or termination (a “Proposed
Change”) to any Loan Document requiring the consent of all affected Lenders, if
the consent of the Required Lenders to such Proposed Change is obtained, but the
consent to such Proposed Change of other Lenders whose consent is required is
not obtained (any such Lender whose consent is not obtained as described in this
Section 9.02(b) being referred to as a “Non-Consenting Lender”), then, so long
as the Lender that is acting as the Administrative Agent is not a Non-Consenting
Lender, at the Borrower’s request, any assignee that is reasonably acceptable to
the Administrative Agent (and that is not a Non-Consenting Lender) shall have
the right, with the prior consent of the Administrative Agent and each Issuing
Bank (which consent (x) shall not be unreasonably withheld or delayed and (y) in
the case of any consent required by any Issuing Bank, shall be deemed to have
been given in the event that such Issuing Bank fails to respond in writing to a
request for consent within two Business Days of receipt thereof), to purchase
from such Non-Consenting Lender, and such Non-Consenting Lender agrees that it
shall, upon the Borrower’s request, sell and assign to such assignee, at no
expense to such Non-Consenting Lender (including with respect to any processing
and recordation fees that may be applicable pursuant to Section 9.04(b)(ii)(c),
which shall be paid by the assignee or the Borrower), all the Commitments and
Revolving Exposure of such Non-Consenting Lender for an amount equal to the
principal balance of all Loans (and funded participations in unreimbursed LC
Disbursements) held by such Non-Consenting Lender and all accrued interest, fees
and other amounts with respect thereto through the date of sale (including
amounts under Sections 2.14, 2.15 and 2.16), such purchase and sale to be
consummated pursuant to an executed Assignment and Acceptance in accordance with
Section 9.04(b) (which Assignment and Acceptance need not be signed by such
Non-Consenting Lender).

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates and by MSSF, including the reasonable fees, charges and
disbursements of one counsel for the Administrative Agent and MSSF in each
Collateral Jurisdiction, in connection with the preparation and administration
of the Loan Documents or any amendments, modifications or waivers of the
provisions thereof (whether or not the transactions contemplated thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by any
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
reasonable out-of-pocket expenses incurred by the Administrative Agent, any
Issuing Bank or any Lender, including the reasonable fees, charges and
disbursements of one counsel each, in each applicable jurisdiction, for the
Administrative Agent, any Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including

 

91



--------------------------------------------------------------------------------

its rights under this Section 9.03, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such reasonable out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent, each Issuing Bank,
MSSF and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
by any third party or by Intermediate Holdings, the Borrower or any Subsidiary
arising out of, in connection with, or as a result of (i) the execution or
delivery of the arrangement letter with respect to the amendment and restatement
of the First Restated Credit Agreement contemplated hereby, any Loan Document or
any other agreement or instrument contemplated thereby or the performance by the
parties to the Loan Documents of their respective obligations thereunder,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence, Release or threatened Release of Hazardous Materials at,
onto or from any property currently or formerly owned or operated by
Intermediate Holdings, the Borrower or any Subsidiary, or any other
Environmental Liability related in any way to Intermediate Holdings, the
Borrower or any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Intermediate Holdings, the Borrower or any Subsidiary and regardless of whether
any Indemnitee is a party thereto, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses resulted from the gross negligence or wilful
misconduct of such Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or any Issuing Bank under paragraph (a) or
(b) of this Section 9.03, each Lender severally agrees to pay to the
Administrative Agent or such Issuing Bank, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or such Issuing Bank in its capacity as such.

(d) To the fullest extent permitted by applicable law, neither Intermediate
Holdings nor the Borrower shall assert, and each hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, any Loan Document or any
agreement or instrument contemplated thereby (including the execution, delivery
and performance by Intermediate Holdings and the Borrower of such Loan Document,
agreement or instrument), any Loan or Letter of

 

92



--------------------------------------------------------------------------------

Credit or the use of the proceeds thereof. In addition, no Indemnitee shall be
liable for any damages arising from the use by others of information or other
materials obtained through electronic, telecommunications or other information
transmission systems, except to the extent such damages resulted from the gross
negligence or wilful misconduct of such Indemnitee.

(e) All amounts due under this Section 9.03 shall be payable promptly after
written demand therefor.

(f) No director, officer, employee, stockholder or member, as such, of any Loan
Party shall have any liability for the Obligations or for any claim based on, in
respect of or by reason of the Obligations or their creation, provided that the
foregoing shall not be construed to relieve any Loan Party of its Obligations
under any Loan Document.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 9.04. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (e) of this
Section 9.04) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Banks and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it), provided that except in the case of an
assignment of Loans or Commitments to a Lender or Lender Affiliate, the
Borrower, the Administrative Agent and each Issuing Bank must give their prior
written consent to such assignment (which consent (x) shall not be unreasonably
withheld or delayed and (y) in the case of any consent required by any Issuing
Bank, shall be deemed to have been given in the event that such Issuing Bank
fails to respond in writing to a request for consent within two Business Days of
receipt thereof); and provided further that no such consent of the Borrower
shall be required if an Event of Default under clause (a), (b), (h) or (i) of
Section 7.01 has occurred and is continuing.

(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender or a Lender Affiliate or an
assignment of the entire remaining amount of the assigning Lender’s Commitment
(or,

 

93



--------------------------------------------------------------------------------

after the Commitments have been terminated, Revolving Exposure), the amount of
the Commitment (or, after the Commitments have been terminated, Revolving
Exposure) of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall be an amount not less than
$5,000,000, unless each of the Borrower and the Administrative Agent otherwise
consent, which consent shall not be unreasonably withheld or delayed, provided
that no such consent of the Borrower shall be required if an Event of Default
under paragraph (a), (b), (h) or (i) of Section 7.01 has occurred and is
continuing, (B) each partial assignment of an assigning Lender’s Commitments or
Loans shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of such Commitments or
Loans, (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500, provided that assignments made pursuant to
Section 2.18(b) shall not require the signature of the assigning Lender to
become effective, and (D) the assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire and any tax
forms required by Section 2.16(f).

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section 9.04, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement (provided that any
liability of the Borrower to such assignee under Section 2.14, Section 2.15 or
Section 2.16 shall be limited to the amount, if any, that would have been
payable thereunder by the Borrower in the absence of such assignment; and
provided further that an assignee that is a Foreign Lender shall not be entitled
to the benefits of Section 2.16 unless such assignee agrees to comply with the
requirements of Section 2.16(f)), and the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Acceptance, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Section 2.14, Section 2.15,
Section 2.16 and Section 9.03 and to any fees payable hereunder that have
accrued for such Lender’s account but have not yet been paid). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph (b) shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c)(i) of this Section 9.04.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and Intermediate Holdings, the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms

 

94



--------------------------------------------------------------------------------

hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower, any Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(c) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any tax forms required by Section 2.16(f) (unless the assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in paragraph (b) of this Section 9.04 and any written consent to
such assignment required by paragraph (b) of this Section 9.04, the
Administrative Agent shall accept such Assignment and Acceptance and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(d) The words “execution”, “signed”, “signature” and words of like import in any
Assignment and Acceptance shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

(e) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or any Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it), provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) Intermediate Holdings, the Borrower, the Administrative Agent, the
Issuing Banks and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce the Loan Documents and to approve any amendment, modification or
waiver of any provision of the Loan Documents, provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant. Subject to
paragraph (f) of this Section 9.04, the Borrower agrees that each Participant
shall be entitled to the benefits of Section 2.14, Section 2.15 and Section 2.16
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 9.04. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided that such Participant agrees
to be subject to Section 2.17(c) as though it were a Lender.

 

95



--------------------------------------------------------------------------------

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.16 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.16(f) as
though it were a Lender.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 9.04 shall not apply to any such pledge or
assignment of a security interest, provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto. In
the case of any Lender that is a fund that invests in bank loans, such Lender
may, without the consent of the Borrower or the Administrative Agent, assign or
pledge all or any portion of any instrument evidencing its rights as a Lender
under this Agreement to any trustee for, or any other representative of holders
of obligations owed or securities issued by, such fund, as security for such
obligations or securities, provided that any foreclosure or similar action by
such trustee or representative shall be subject to the provisions of this
Section 9.04 concerning assignments.

(g) In the event that S&P or Moody’s shall, after the date that any Lender
becomes a Lender, downgrade the long-term certificate deposit ratings or
long-term senior unsecured debt ratings of such Lender (or the parent company
thereof), and the resulting ratings shall be BBB+ or lower by S&P or Baa1 or
lower by Moody’s, then each Issuing Bank shall have the right, but not the
obligation, at its own expense, upon notice to such Lender, the Administrative
Agent and the Borrower, to replace (or to request the Borrower, at the sole
expense of such Issuing Bank, to use its reasonable efforts to replace) such
Lender with respect to such Lender’s Commitment with an assignee (in accordance
with and subject to the restrictions contained in paragraph (b) above, including
the right of the Borrower and the Administrative Agent to consent to the
identity of such assignee (which consent shall not be unreasonably withheld or
delayed)), and such Lender hereby agrees to transfer and assign without recourse
(in accordance with and subject to the restrictions contained in paragraph (b)
above) all its interests, rights and obligations in respect of its Commitment to
such assignee; provided, however, that (i) no such assignment shall conflict
with any law, rule and regulation or order of any Governmental Authority,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts and
(iii) the Borrower or such assignee shall have paid to the Administrative Agent
the processing and recordation fee specified in Section 9.04(b).

 

96



--------------------------------------------------------------------------------

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement, provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan or, except as
provided in the immediately succeeding sentence, affect in any way the
Commitment of the Granting Lender and (ii) if an SPV elects not to exercise such
option or otherwise fails to provide all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. The
making of a Loan by an SPV hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In the event that an SPV provides all or any part of any Loan,
Intermediate Holdings, the Borrower and the Administrative Agent shall continue
to deal solely and directly with the Granting Lender with respect to such Loan,
including with respect to the giving of notices and the delivery of financial
statements, certificates and other documents (including pursuant to Article V)
and information. Each party hereto hereby agrees that no SPV shall be (A) liable
for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Lender), (B) have any voting
rights under Section 9.02 or Article VII or with respect to any other matter
under this Agreement to which the Lenders are entitled to give their consent
(all of which voting rights shall remain with the Granting Lender) or
(C) entitled to receive any greater amount pursuant to Section 2.14,
Section 2.15, Section 2.16 or Section 9.03 than the Granting Lender would have
been entitled to receive in respect of the amount of any Loan provided by the
SPV if the Granting Lender had in fact made such Loan. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPV, such party will not institute against, or join
any other person in instituting against, such SPV any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States of America or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any SPV
may (i) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and the
Administrative Agent) providing liquidity and/or credit support to or for the
account of such SPV to support the funding or maintenance of Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPV. As this
Section 9.04(i) applies to any particular SPV, this Section may not be amended
without the written consent of such SPV.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
any Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the

 

97



--------------------------------------------------------------------------------

execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, any Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Section 2.14, Section 2.15, Section 2.16 and Section 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the syndication of the Loans and Commitments
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or Adobe .pdf transmission shall be effective as delivery
of a manually executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender or any such Affiliate to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower then existing under this Agreement (to the extent
such obligations of the Borrower are then due and payable (by acceleration or
otherwise)) held by such Lender, irrespective of whether or not such Lender
shall have

 

98



--------------------------------------------------------------------------------

made any demand under this Agreement and although such obligations may be
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such Indebtedness. The
applicable Lender shall notify the Borrower and the Administrative Agent of such
setoff and application, provided that any failure to give or any delay in giving
such notice shall not affect the validity of any such setoff and application
under this Section 9.08. The rights of each Lender and its Affiliates under this
Section 9.08 are in addition to other rights and remedies (including other
rights of setoff) that such Lender and its Affiliates may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.

(b) Each of Intermediate Holdings and the Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in any Loan Document shall affect
any right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to any Loan Document
against Intermediate Holdings, the Borrower or their respective properties in
the courts of any jurisdiction.

(c) Each of Intermediate Holdings and the Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to any Loan Document
in any court referred to in paragraph (b) of this Section 9.09. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law. Each of Intermediate Holdings and the Borrower
hereby appoint Seagate Technology (US) Holdings, Inc. as agent for service of
process in the United States of America and Seagate Technology (US) Holdings,
Inc. hereby accepts such appointment.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE

 

99



--------------------------------------------------------------------------------

LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 9.10.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to any Loan
Document or the enforcement of rights thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 9.12 (or
an agreement to be bound by the provisions of this Section 9.12), to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective direct or indirect contractual counterparties in swap or other
derivative agreements or such contractual counterparties’ professional advisors,
(g) with the consent of the Borrower, (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section 9.12 or (ii) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis from a source other than
Intermediate Holdings or the Borrower or (i) to any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender. In the case of
any disclosure of Information pursuant to clause (c) or clause(e) of the
preceding sentence, the Administrative Agent will inform the Borrower of such
disclosure. For the purposes of this Section 9.12, the term “Information” means
all information received from Intermediate Holdings or the Borrower relating to
Intermediate Holdings or the Borrower or their business, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by Intermediate
Holdings or the Borrower. Any Person required to maintain

 

100



--------------------------------------------------------------------------------

the confidentiality of Information as provided in this Section 9.12 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any LC Disbursement, together with all fees, charges and other
amounts that are treated as interest on such Loan or LC Disbursement or
participation therein under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or LC
Disbursement or participation therein in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan or LC Disbursement or participation therein but were not
payable as a result of the operation of this Section 9.13 shall be cumulated and
the interest and Charges payable to such Lender in respect of other Loans or LC
Disbursements or participations therein or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.

SECTION 9.14. Judgment Currency. (a) The Borrower’s obligations hereunder and
the Borrower’s and each other Loan Party’s obligations under the other Loan
Documents to make payments in dollars (the “Obligation Currency”) shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than the Obligation Currency,
except to the extent that such tender or recovery results in the effective
receipt by the Administrative Agent or a Lender of the full amount of the
Obligation Currency expressed to be payable to the Administrative Agent or such
Lender under the Loan Documents. If, for the purpose of obtaining or enforcing
judgment against the Borrower or any other Loan Party in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the Obligation Currency (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in the Obligation Currency, the
conversion shall be made, at the rate of exchange (as quoted by the
Administrative Agent or, if the Administrative Agent does not quote a rate of
exchange on such currency, by a known dealer in such currency designated by the
Administrative Agent) determined, in each case, as of the date immediately
preceding the day on which the judgment is given (such Business Day being
hereinafter referred to as the “Judgment Currency Conversion Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Borrower covenants and agrees to pay, or cause to be paid, such additional
amounts, if any (but in any event not a lesser amount), as may be necessary to
ensure that the amount paid in the Judgment Currency, when converted at the rate
of exchange

 

101



--------------------------------------------------------------------------------

prevailing on the date of payment, will produce the amount of the Obligation
Currency that could have been purchased with the amount of Judgment Currency
stipulated in the judgment or judicial award at the rate of exchange prevailing
on the Judgment Currency Conversion Date.

(c) For purposes of determining the rate of exchange for this Section 9.14, such
amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.

SECTION 9.15. USA Patriot Act. Each Lender hereby notifies each Loan Party that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “USA Patriot Act”), it is required to
obtain, verify and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender to identify such Loan Party in
accordance with the USA Patriot Act.

SECTION 9.16. First Restated Credit Agreement; Effectiveness of Amendment and
Restatement. Until this Agreement becomes effective in accordance with the terms
hereof, the First Restated Credit Agreement shall remain in full force and
effect and shall not be affected hereby. After the Second Restatement Effective
Date, all obligations of Intermediate Holdings and the Borrower under the First
Restated Credit Agreement shall become obligations of Intermediate Holdings and
the Borrower, respectively, hereunder and the provisions of the First Restated
Credit Agreement shall be superseded by the provisions hereof.

[Signature Pages Follow]

 

102



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SEAGATE TECHNOLOGY, by  

/s/ PATRICK J. O’MALLEY

Name:   Patrick J. O’Malley Title:   Executive Vice President and Chief
Financial Officer SEAGATE TECHNOLOGY HDD HOLDINGS, by  

/s/ PATRICK J. O’MALLEY

Name:   Patrick J. O’Malley Title:   Executive Vice President and Chief
Financial Officer

SEAGATE TECHNOLOGY (US) HOLDINGS, INC.,

solely for purposes of the last sentence of Section 9.09(d),

by  

/s/ PATRICK J. O’MALLEY

Name:   Patrick J. O’Malley Title:   Executive Vice President and Chief
Financial Officer

 

103



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

Individually and as Administrative Agent and Issuing Bank,

by  

/s/ SHARON BAZBAZ

Name:   Sharon Bazbaz Title:   Vice President

MORGAN STANLEY BANK, N.A.

Individually and as Syndication Agent and Issuing Bank,

by  

/s/ SUBHALAKSHMI GHOSH

Name:   Subhalakshmi Ghosh Title:   Authorized Signatory

THE BANK OF NOVA SCOTIA,

Individually and as Issuing Bank,

by  

/s/ PATRICK G. NORRIS

Name:   Patrick G. Norris Title:   Director

BANK OF AMERICA, N.A.,

Individually and as Issuing Bank,

by  

/s/ SUGEET MANCHANDA MADAN

Name:   Sugeet Manchanda Madan Title:   Senior Vice President

 

104